



 
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF APRIL 17,
2007 AMONG SATELLITE FUND II, L.P., SATELLITE FUND IV, L.P., SATELLITE FUND V,
LLC AND THE APOGEE GROUP, LLC AND NATIONAL CITY BANK (TOGETHER WITH ITS
SUCCESSORS AND ASSIGNS, THE “SENIOR AGENT”), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY AEROCENTURY CORP. (THE “COMPANY”) PURSUANT TO THAT CERTAIN
SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF APRIL 17, 2007 AMONG
THE COMPANY, THE SENIOR AGENT AND THE LENDERS FROM TIME TO TIME PARTY THERETO,
AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE CREDIT AGREEMENT) AS SUCH CREDIT
AGREEMENT AND OTHER LOAN DOCUMENTS MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.
 
AEROCENTURY CORP.
 
SECURITIES PURCHASE AGREEMENT
 
$28,000,000 16% Senior Subordinated Notes due December 30, 2011
 
171,473 Warrants to Purchase Common Stock
 
April 17, 2007
 
 


 

 


--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
Page
[omitted from filing]
 

i
 


--------------------------------------------------------------------------------




Schedules and Exhibits
 
Schedule I
--
Information as to Purchasers
     
Schedule 1.1
--
Core Lease Provisions
Schedule 6.5
--
Litigation
Schedule 6.7
--
Tax Returns and Payment
Schedule 6.8
--
Subsidiaries; Joint Ventures
Schedule 6.10
--
Other Debt, Guarantees and Capitalized Leases
Schedule 6.14
--
Patents, Trademarks, Copyrights, Licenses, Etc.
Schedule 6.15
--
Environmental and Safety and Health Matters
Schedule 6.19
--
Capital Stock of Issuer
Schedule 6.24
--
Aircraft and Aircraft Lease Terms
Schedule 12.1
--
Existing Debt
Schedule 12.2
--
Closing Date Liens
Schedule 13.5
--
Maximum LTV Ratios and Balances
     
Exhibit 2(a)
 
Form of Warrant
Exhibit 2(b)
--
Form of Note
Exhibit 4
--
Instructions for Wire Transfer of Funds at Closing
Exhibit 5.4
--
Form of Subordination Agreement
Exhibit 5.5
--
Form of Management Subordination Agreement
Exhibit 7(c)
--
Covenant Compliance Certificate




 


--------------------------------------------------------------------------------




AEROCENTURY CORP.
1440 Chapin Avenue
 
Suite 310
 
Burlingame, CA 94010
 
April 17, 2007
 
To Each of the Purchasers Named
 
on Schedule I Attached Hereto
 
Ladies and Gentlemen:
 
AEROCENTURY CORP., a Delaware corporation (together with its successors
permitted hereunder, the “Issuer”), agrees with each Purchaser named on Schedule
I attached hereto (each a “Purchaser” and collectively the “Purchasers”) as
follows.
 

1.  
DEFINITIONS.

 
1.1.  Definitions of Capitalized Terms.
 
The terms defined in this Section 1.1, whenever used in this Agreement, shall,
unless the context otherwise requires, have the following respective meanings:
 
“Affiliate” shall mean any Person (a) which directly or indirectly through one
or more intermediaries controls, is controlled by or is under common control
with any one or more of the Issuer or any Subsidiaries, (b) which directly or
indirectly through one or more intermediaries beneficially owns or holds or has
the power to direct the voting power of ten percent (10%) or more of any class
of Capital Stock of the Issuer or any Subsidiary, (c) which has ten percent
(10%) or more of any class of its Capital Stock beneficially owned or held,
directly or indirectly, by the Issuer or any Subsidiary or (d) who is a
director, officer, manager or employee of the Issuer or any Subsidiary;
provided, however, that no holder of Securities shall be deemed an Affiliate of
an Issuer or Subsidiary hereunder. For purposes of this definition, “control”
shall mean the power to direct the management and policies of a Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.
 
“Agreement” shall mean this Securities Purchase Agreement, as amended, modified
or waived from time to time in accordance with Section 17.
 
“Aircraft Acquisition Fees” shall mean fees charged by JMC in connection with
the acquisition of aircraft by the Issuer consistent with past practices as
described to the Purchasers.
 
“Aircraft Portfolio” shall mean, at any time, each aircraft owned by the Issuer
and that is leased by the Issuer pursuant to a lease agreement so long as such
lease agreement contains terms and conditions substantially similar in all
material respects those as set forth on Schedule 1.1 attached hereto.
 
“Aircraft Regulatory Authority” shall mean, as applicable, the FAA or any
similar regulatory authority of any jurisdiction in which any aircraft in the
Aircraft Portfolio is registered or operated.
 
“Applicable Premium” shall have the meaning specified in Section 9.2.
 
“Available Amount” shall mean, at any time with respect to any Sale Notice, (i)
$18,000,000, minus (ii) the aggregate principal amount of Notes purchased and
sold pursuant to a Sale Notice in accordance with the terms of this Agreement at
any prior Subsequent Closing, minus (iii) the aggregate principal amount of
Notes which are the subject of a prior Sale Notice that have not yet been
purchased and sold hereunder prior to such time.
 
“Average Principal Balance” - means, with respect to any period, the sum of the
aggregate outstanding balance of all Notes on each day of such period divided by
the number of days in such period.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day
which shall be in Burlingame, California, or New York, New York, a legal holiday
or a day on which banking institutions therein are authorized by law to close.
 
“Capital Stock” shall mean, with respect to any corporation, limited liability
company, partnership or other entity, any capital stock, membership interests,
partnership interests or other equity interests of or in such corporation,
limited liability company, partnership or other entity and any warrants, rights
or options to purchase or acquire any such capital stock, membership interests,
partnership interests or other equity interests.
 
“Capitalized Lease” shall mean any lease of Property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.
 
“Capitalized Lease Obligations” of any Person shall mean, as of the date of any
determination thereof, the amount at which the aggregate rental obligations due
and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.
 

--------------------------------------------------------------------------------


“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., and as the same may from
time to time be further amended.
 
“Change of Control” shall have the meaning specified in Section 9.3(b).
 
“Closing” shall mean the Initial Closing or a Subsequent Closing, as applicable.
 
“Closing Date” shall mean, the Initial Closing Date or a Subsequent Closing
Date, as applicable.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, together with the regulations thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed to also refer to any successor sections.
 
“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency of the United States from time to time administering
the Securities Act and/or the Exchange Act.
 
“Commitment Percentage” shall mean, with respect to any Purchaser, the amount of
such Purchaser’s commitment percentage as set forth on Schedule I with respect
to such Purchaser.
 
“Common Stock” shall mean the common stock of the Issuer.
 
“Debt” shall mean, as of any date of determination with respect to any Person,
without duplication, (a) all indebtedness, liabilities and obligations of such
Person for borrowed money or which have been incurred in connection with the
purchase or other acquisition of Property (excluding trade accounts payable and
accrued expenses arising in the ordinary course), (b) all indebtedness,
liabilities and obligations secured by any Lien on, or payable out of the
proceeds of or production from, any Property owned by such Person, whether or
not such Person has assumed or become liable for the payment of such
obligations, (c) all indebtedness, liabilities and obligations of third parties,
including joint ventures and partnerships of which such Person is a venturer or
general partner, to the extent recourse to which may be had against such Person,
(d) all indebtedness, liabilities, and obligations created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person, notwithstanding the fact that the rights and remedies
of the seller, lender or lessor under such agreement in the event of default are
limited to repossession or sale of such Property, (e) Capitalized Lease
Obligations of such Person, (f) the aggregate undrawn face amount of all letters
of credit issued for the account of and/or upon the application of such Person
together with all unreimbursed drawings with respect thereto, (g) all
indebtedness, liabilities and obligations of such Person to pay the deferred
purchase price of property or services, (h) the Swap Termination Value under any
Swap Contract to which such Person is a party to the extent such Swap
Termination Value is owed or would be owed by such Person, (i) the present value
of any outstanding Operating Lease Payments discounted at 10% and (j)
indebtedness, liabilities and obligations of such Person under Guarantees,
including, without limitation, any obligations of the Issuer to Guarantee the
residual value of any aircraft.
 
“Default” shall mean any condition or event which constitutes or, after notice
or lapse of time or both, would constitute an Event of Default.
 

--------------------------------------------------------------------------------


“Defaulted Lease” shall mean any aircraft lease the lease payments (or any other
monetary payments) of which are past due (based on the contractual terms in
existence at the later of the Initial Closing Date and the commencement of such
lease) provided however if the Issuer has a security deposit in respect of such
aircraft lease in excess of the amounts past due such aircraft lease shall not
be a Defaulted Lease until such time as any past due amount is overdue for more
than 45 days.
 
“Disclosure Schedules” shall have the meaning specified in the introductory
paragraph to Section 6.
 
“Discounted Aircraft Portfolio Value” shall mean, with respect to the Aircraft
Portfolio and any determination date, the amount obtained by discounting all
Remaining Scheduled Aircraft Portfolio Payments with respect to each aircraft in
the Aircraft Portfolio from their respective scheduled due dates to such
determination date, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
the Notes is payable) equal to the Lease Discount Rate; provided that (a) with
respect to any aircraft not then subject to lease or subject to a Defaulted
Lease, the value thereof will be the most recent (which shall not be older than
twelve months) desktop appraisal provided by Ascend, a division of Airclaims, as
adjusted for any write downs to book value taken by the Issuer since the date of
such appraisal and (b) with respect to any aircraft or engine that is the
subject of an insurance claim, such aircraft or engine shall no longer be part
of the Aircraft Portfolio commencing on the earlier of the date the lease in
respect of such aircraft terminates or the date the Issuer receives the
stipulated loss value in respect thereof.
 
“EBITDA” shall mean, for any period, the sum of Net Income for such period plus
the amount deducted from such Net Income as expenses for Interest, taxes,
depreciation and amortization.
 
“Environmental Claim” shall mean any administrative, regulatory or judicial
action, judgment, order, consent decree, suit, demand, demand letter, claim,
Lien, notice of non-compliance or violation, investigation or other proceeding
arising (a) pursuant to any Environmental Law or governmental or regulatory
approval issued under any such Environmental Law, (b) from the presence, use,
generation, storage, treatment, Release, threatened Release, disposal,
remediation or other existence of any Hazardous Substance, (c) from any removal,
remedial, corrective or other response action pursuant to an Environmental Law
or the order of any governmental or regulatory authority or agency, (d) from any
third party seeking damages, contribution, indemnification, cost recovery,
compensation, injunctive or other relief in connection with a Hazardous
Substance or arising from alleged injury or threat of injury to health, safety,
natural resources or the environment or (e) from any Lien against any Property
owned, leased or operated by the Issuer or any Subsidiary in favor of any
governmental or regulatory authority or agency in connection with a Release,
threatened Release or disposal of a Hazardous Substance.
 
“Environmental Law” shall mean any Federal, state, local, foreign or other
statute, law, rule, regulation, order, consent decree, judgment, permit,
license, code, covenant, deed restriction, common law, treaty, convention,
ordinance or other requirement relating to public health, safety or the
environment, including, without limitation, those relating to Releases,
discharges or emissions to air, water, land or groundwater, to the withdrawal or
use of groundwater, to the use and handling of polychlorinated biphenyls or
asbestos, to the disposal, treatment, storage or management of hazardous or
solid waste, Hazardous Substances or crude oil, or any fraction thereof, to
exposure to toxic or hazardous materials, to the handling, transportation,
discharge or release of gaseous or liquid Hazardous Substances and any rule,
regulation, order, notice or demand issued pursuant to such law, statute or
ordinance, in each case applicable to any of the Property owned, leased or
operated by the Issuer or any Subsidiary or the operation, construction or
modification of any such Property, including, without limitation, the following:
CERCLA, the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and the Hazardous and Solid Waste Amendments of 1984,
the Hazardous Materials Transportation Act, as amended, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Safe
Drinking Water Control Act, the Clean Air Act of 1966, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
National Environmental Policy Act of 1975, the Oil Pollution Act of 1990 and any
similar or implementing state or local law, and any state or local statute and
any further amendments to these laws providing for financial responsibility for
cleanup or other actions with respect to the Release or threatened Release of
Hazardous Substances or crude oil, or any fraction thereof and all rules and
regulations promulgated thereunder.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA shall be construed to also refer to any successor sections.
 
“ERISA Affiliate” shall mean any corporation, trade or business that is, along
with the Issuer or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Sections 414(b) and 414(c), respectively, of the Code or Section 4001 of ERISA.
 

--------------------------------------------------------------------------------


“Event of Default” shall have the meaning specified in Section 14.1.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.
 
“FAA” shall mean the Federal Aviation Authority of the United States Department
of Transportation or any successor thereof.
 
“Final Closing Date” shall mean the Subsequent Closing Date on or before June
30, 2008 on which the Issuer shall have issued, and the Purchasers shall have
purchased, $28,000,000 in aggregate principal amount of Notes.
 
“Final Maturity Date” shall mean December 30, 2011.
 
“Fiscal Quarter” shall mean a fiscal quarter of the Issuer, which shall be any
quarterly period ending on March 31, June 30, September 30 or December 31 of any
year.
 
“Fiscal Year” shall mean a fiscal year of the Issuer, which shall end on the
last day of December.
 
“GAAP” shall mean, at any time, generally accepted accounting principles at such
time in the United States.
 
“Guarantee” by any Person shall mean any obligation (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), contingent or otherwise, of such Person guaranteeing, or in effect
guaranteeing, any Debt, liability, dividend or other obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, all obligations incurred through an agreement,
contingent or otherwise, by such Person: (a) to purchase such Debt or obligation
or any Property constituting security therefor, (b) to advance or supply funds
(i) for the purchase or payment of such Debt or obligation, (ii) to maintain
working capital or other balance sheet condition or otherwise to advance or make
available funds for the purchase or payment of such Debt or obligation, (iii) to
lease property or to purchase securities or other property or services primarily
for the purpose of assuring the owner of such Debt or obligation of the ability
of the primary obligor to make payment of the Debt or obligation or (iv)
otherwise to assure the owner of the Debt or obligation of the primary obligor
against loss in respect thereof. For the purposes of all computations made under
this Agreement, a Guarantee in respect of any Debt for borrowed money shall be
deemed to be Debt equal to the then outstanding principal amount of such Debt
for borrowed money which has been guaranteed or such lesser amount to which the
maximum exposure of the guarantor shall have been specifically limited, and a
Guarantee in respect of any other obligation or liability or any dividend shall
be deemed to be Debt equal to the maximum aggregate amount of such obligation,
liability or dividend or such lesser amount to which the maximum exposure of the
guarantor shall have been specifically limited. Guarantee when used as a verb
shall have a correlative meaning.
 
“Guarantee Agreement” shall have the meaning specified in Section 11.10.
 
“Hazardous Substance” shall mean any hazardous or toxic material, substance or
waste, any pollutant or any contaminant, in each case, as regulated under any
Environmental Law, including, without limitation, any such material, substance
or waste which is: (a) defined as a hazardous substance under Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. §§1317), as amended; (b)
regulated as a hazardous waste under Section 1004 or Section 3001 of the Federal
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act (42 U.S.C. §§6901 et seq.), as amended; (c) defined as a hazardous substance
under Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§9601 et seq.), as amended; or (d) defined or
regulated as a hazardous substance or hazardous waste under any rules or
regulations promulgated under any of the foregoing statutes.
 
“Initial Closing” shall have the meaning specified in Section 4.1.
 
“Initial Closing Date” shall have the meaning specified in Section 4.1.
 
“Initial Notes” shall mean Notes to be issued on the Initial Closing Date in the
aggregate principal amount of $10,000,000.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.
 

--------------------------------------------------------------------------------


“Intangible Assets” shall mean all assets which would be classified as
intangible assets under GAAP consistently applied, including, without
limitation, goodwill (whether representing the excess of cost over book value of
assets acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, and deferred charges (including, without limitation, unamortized
debt discount and expense, organization costs, and research and development
costs). For purposes of this definition, prepayments of taxes, license fees and
other expenses shall not be deemed Intangible Assets
 
“Interest” shall mean interest expense of the Issuer with respect to a Fiscal
Quarter as calculated in accordance with GAAP.
 
“Investment” shall mean any investment by the Issuer or any Subsidiary in any
Person, whether payment therefor is made in cash or Capital Stock of the Issuer
or any Subsidiary, and whether such investment is by acquisition of stock or
Debt, or by loan, advance, transfer of Property, capital contribution, equity or
profit sharing interest or extension of credit.
 
“Issuer” shall have the meaning specified in the introductory paragraph hereto.
 
“Issuer Administrative Expense” shall mean all expenses of the Issuer other than
aircraft maintenance expenses, taxes, the JMC Management Fee, Re-Sale Fees,
Aircraft Acquisition Fees and interest expense in respect of Debt permitted
hereunder.
 
“JHC” shall have the meanings specified in Section 12.8.
 
“JMC” shall mean JetFleet Management Corp., a California corporation.
 
“JMC Management Agreement” shall have the meanings specified in Section 12.8.
 
“JMC Management Fee” shall mean the management fee payable to JMC pursuant to
Section 3.4 of the Management Agreement.
 
“Lease Discount Rate “ shall mean, at any time, the lesser of (a) the blended
cost of capital assuming that the aggregate commitment under the Senior Bank
Agreement (or any Permitted Refinancing thereof) has been fully advanced (giving
effect to the borrowing base provided for therein) and the Issuer has issued
Notes equal to the Maximum Outstanding Balance permitted at such time and (b)
the blended cost of capital, calculated as the weighted average of the rates in
effect under the Senior Bank Agreement (or any Permitted Refinancing thereof)
and on the Notes.
 
“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on common law, statute or contract, including, without limitation, any
security interest, mortgage, deed of trust, pledge, hypothecation, judgment lien
or other lien or encumbrance of any kind or nature whatsoever, any conditional
sale or trust receipt, any lease, consignment or bailment for security purposes
and any Capitalized Lease. The term “Lien” shall include reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases and other title exceptions and encumbrances affecting
Property.
 
“Maintenance Reserve” shall mean, at any time for any aircraft, the amount equal
to 3% of the aggregate rents payable under the aircraft lease with respect to
such aircraft at such time.
 

--------------------------------------------------------------------------------


“Make-Whole Amount” shall have the meaning specified in Section 9.3(d).
 
“Management” shall mean Neal D. Crispin or Toni M. Perazzo.
 
“Management Fee” shall mean, any management fee, consulting fee, investment
banking fee, re-sale fee, similar fee or any payment under the JMC Management
Agreement, including without limitation, the JMC Management Fee.
 
“Management Subordination Agreement” shall have the meaning specified in Section
5.5.
 
“Mandatory Payment Date” shall have the meaning specified in Section 9.1(a).
 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition, business, properties, or prospects of the Issuer, (ii) the
ability of Issuer to perform its existing obligations under this Agreement and
the Notes, or (iii) the legality, validity or enforceability of this Agreement
or the Notes or the rights and remedies of the holders of Notes.
 
“Maximum Debt to Value Ratio” shall mean, as the last day of any calendar month,
the ratio of the aggregate amount of Debt of the Issuer outstanding at such time
to the Discounted Aircraft Portfolio Value at such time.
 
“Maximum Outstanding Balance” shall mean, with respect to any calendar month,
the amount set forth on Schedule 13.5 hereto opposite such month under the
column “Maximum Outstanding Balance.”
 
“Multi-Employer Plan” shall mean a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is maintained for employees of the Issuer, any
Subsidiary or any ERISA Affiliate or to which the Issuer, any Subsidiary or any
ERISA Affiliate has contributed in the past or currently contributes.
 
“Net Income” shall mean, for any period, the net income of the Issuer after
income taxes as shown on the income statement of the Issuer delivered in
accordance with clause (a) of (b) of Section 7 for such period.
 
“Net Worth” shall mean, at any time with respect to the Issuer, the sum of, (a)
Capital Stock plus (b) paid-in-capital, plus (c) retained earnings, plus (d) the
portion of unsecured subordinated debt which is due and payable after the
Revolver Termination Date (as defined in the Senior Bank Agreement), minus (e)
the net worth of any Unrestricted Subsidiaries.
 
“Non-Recourse Debt” shall mean Debt with respect to which the creditor or lender
does not have recourse against the Issuer or any Subsidiary by reason of any
guaranty or other obligation on the part of the Issuer or any Subsidiary (other
than Debt permitted by Section 12.1(d)(ii)).
 
“Notes” shall have the meaning specified in Section 2(b).
 

--------------------------------------------------------------------------------


“Occupational Safety and Health Laws” shall mean the Occupational Safety and
Health Act of 1970, as amended, and any other Federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree regulating, relating to
or imposing liability or standards of conduct concerning employee health and/or
safety, as now or at any time hereafter in effect.
 
“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed on behalf of such Person by the president or one of the vice presidents
of such Person except that with respect to any Officer’s Certificate due
pursuant to Section 7(c), such certificate shall be signed by the chief
financial officer or treasurer of the Issuer and shall be substantially in the
form attached hereto as Exhibit 7(c).
 
“Operating Lease” shall mean any lease of Property, whether real and/or
personal, by a Person as lessee which is not a Capitalized Lease.
 
“Operative Documents” shall mean this Agreement, the Securities, the Guarantee
Agreements, the Subordination Agreement, the Management Subordination Agreement
and each of the other agreements, documents and instruments executed in
connection herewith and therewith, each as it may from time to time be amended,
modified or supplemented.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 of the United States of America.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
 
“Pension Plan” shall mean a “pension plan,” as such term is defined in Section
3(2) of ERISA, which is established or maintained by the Issuer, any Subsidiary
or any ERISA Affiliate, other than a Multi-Employer Plan.
 
“Permitted Liens” shall mean (a) any Liens for current taxes, assessments and
other governmental charges not yet due and payable or being contested in good
faith by the Issuer or any Subsidiary by appropriate proceedings and for which
adequate reserves have been established by the Issuer or such Subsidiary as
reflected in the Issuer’s consolidated financial statements; (b) any mechanic’s,
materialman’s, carrier’s, warehousemen’s or similar Liens for sums not yet due
or being contested in good faith by the Issuer or any Subsidiary by appropriate
proceedings and for which adequate reserves have been established by the Issuer
as reflected in Issuer’s consolidated financial statements; (c) easements,
rights-of-way, restrictions and other similar encumbrances on the real property
or fixtures of the Issuer or any Subsidiary incurred in the ordinary course of
business which individually or in the aggregate are not substantial in amount
and which do not in any case materially detract from the value or marketability
of the Property subject thereto or interfere with the ordinary conduct of the
business of the Issuer or such Subsidiary; (d) Liens (other than Liens imposed
on any property of the Issuer pursuant to ERISA or §412 of the Code) incurred or
deposits made in the ordinary course of business, including Liens in connection
with workers’ compensation, unemployment insurance and other types of social
security and Liens to secure performance of tenders, statutory obligations,
surety and appeal bonds (in the case of appeal bonds such Lien shall not secure
any reimbursement or indemnity obligation in an amount greater than $250,000),
bids, leases that are not Capitalized Leases, performance bonds, sales contracts
and other similar obligations, in each case, not incurred in connection with the
obtaining of credit or the payment of a deferred purchase price, and which do
not, in the aggregate, result in a Material Adverse Effect; (e) Liens securing
the Debt under the Senior Bank Agreement (and any Permitted Refinancing thereof)
and any other Liens, if any, existing on the Initial Closing Date hereof and
listed in Schedule 12.2 hereto and (f) Liens of the Issuer securing Debt of the
Issuer permitted by Section 12.1(d)(ii) so long as such Lien attaches only to
the Capital Stock of the applicable Unrestricted Subsidiary.
 

--------------------------------------------------------------------------------


“Permitted Refinancing” shall mean any refinancing or replacement of the Senior
Bank Documents permitted pursuant to Section 3 of the Subordination Agreement.
 
“Person” shall mean an individual, a corporation, a limited liability company,
an association, a joint-stock company, a business trust or other similar
organization, a partnership, a joint venture, a trust, an unincorporated
organization or a government or any agency, instrumentality or political
subdivision thereof.
 
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible. Properties shall mean the
plural of Property. For purposes of this Agreement, the Issuer and each
Subsidiary shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement, financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes.
 
“Purchase Price” shall mean (a) with respect to the Initial Notes, an aggregate
amount equal to 99% of the aggregate face amount of such Notes less $500,000 and
(b) with respect to any Notes issued at any Subsequent Closing, 99% of the face
amount thereof.
 
“Purchasers” shall have the meaning specified in the introductory paragraph to
this Agreement.
 
“Qualifying Equity Event” shall have the meaning specified in Section 9.2.
 
“Recourse Funded Debt” shall mean (i) all indebtedness, liabilities, and
obligations, now existing or hereafter arising, for money borrowed by the Issuer
on a recourse basis whether or not evidenced by any note, indenture, or
agreement (including, without limitation, the Notes, any indebtedness for money
borrowed from an Affiliate and all outstanding letters of credit) and (ii) all
indebtedness of others for money borrowed (including indebtedness of an
Affiliate) with respect to which the Issuer has become liable on a recourse
basis by way of a guarantee or indemnity. For the avoidance of doubt, Recourse
Funded Debt shall not include unsecured Subordinated Debt.
 
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment, including, without limitation, the abandonment or discarding of
barrels, drums, containers, tanks and/or other receptacles containing any
Hazardous Substance.
 
“Remaining Scheduled Aircraft Portfolio Payments” shall mean, at any date of
determination with respect to each aircraft in the Aircraft Portfolio that is in
effect on such date of determination and not subject to a Defaulted Lease (an
“Existing Lease”), the expected lease rental payments and residual payments due
in respect of such aircraft reduced by the expected Management Fees and
Maintenance Reserves in respect of such aircraft and assuming for such
calculation (without duplication):
 
(a) that the lease rental payments under each Existing Lease will be paid in
accordance with the terms of such aircraft lease;
 
(b) that each aircraft that (i) is subject to an Existing Lease and (ii) which
Existing Lease terminates prior to the 12th anniversary of the date on which the
Issuer (or an Affiliate) acquired such aircraft, will be re-leased at the
expiration of its current term for a series of successor lease terms, each (A)
for a period equal to the lesser of (I) 4 years or (II) 11.5 years less the
number of months since the acquisition of such aircraft by the Issuer (or an
Affiliate), (B) commencing 3 months after the expiration of the immediately
preceding lease term and (C) at a lease rate 10% less than the lease rate under
the immediately preceding lease;
 

--------------------------------------------------------------------------------


(c) that each aircraft that (i) is subject of an Existing Lease and (ii) which
Existing Lease will terminate after the 12th anniversary of the date on which
the Issuer (or an Affiliate) acquired such aircraft, will be leased to the end
of its current lease term and that the Residual Value will be realized 6 months
following the termination of such lease term;
 
(d) that each aircraft that (i) is subject to an Existing Lease and (ii) which
Existing Lease will terminate prior to the 12th anniversary of the date the
Issuer (or an Affiliate) acquired such aircraft will be leased in accordance
with clause (b) above and that the Residual Value of each such aircraft will be
realized 6 months following the termination of the lease term that ends 11.5
years from the date of acquisition.
 
“Reportable Event” shall have the meaning given to such term in ERISA.
 
“Required Holders” shall mean, at any date, the holder or holders of 51% or more
in principal amount of Notes at such time outstanding (excluding all Notes at
the time owned by the Issuer or any Affiliate of the Issuer).
 
“Re-Sale Fees” shall mean fees charged by JMC in connection with the sale of
aircraft by the Issuer consistent with past practices as described to the
Purchasers.
 
“Residual Value” shall mean, at any time (i) with respect to any aircraft owned
by the Issuer on the Initial Closing Date, 90% of the appraised fair market
residual value as of the date of acquisition (unless at such time a desktop
appraisal for such aircraft is available, in which case the fair market residual
value shall be determined from the most recent desktop appraisal then available)
adjusted on a linear basis for the difference between the then expected
disposition date and the current expected disposition date or, (ii) with respect
to any aircraft acquired by the Issuer after the Initial Closing Date, an amount
equal to the lesser of (a) 36% of the acquisition price of such aircraft
(exclusive of any Aircraft Acquisition Fees) and (b) 90% of the appraised fair
market residual value of such aircraft as of the date of acquisition (unless at
such time a desktop appraisal for such aircraft is available, in which case the
fair market residual value shall be determined from the most recent desktop
appraisal then available), adjusted on a linear basis for the difference between
the then expected disposition date and the current expected disposition. 
 
“Responsible Officer” of any Person shall mean the chief executive officer,
president, chief financial officer or any vice president of such Person and any
other officer or similar official thereof responsible for the administration of
the obligations of such Person in respect of this Agreement.
 
“Restricted Payment” in respect of any corporation, limited liability company,
partnership or other entity shall mean (a) any dividend or other distribution
(whether in cash, securities, promissory notes or other property) on or in
respect of any of the Capital Stock of or in such corporation, limited liability
company, partnership or other entity, (b) any payment (whether in cash,
securities, promissory notes or other property), including any sinking fund or
similar deposit, for or in respect of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Capital Stock of or in such
corporation, limited liability company, partnership or other entity or of any
warrants, rights or other options to purchase any such Capital Stock and (c) any
Investment in any Unrestricted Subsidiary or any payment, directly or
indirectly, by the Issuer to or on behalf of an Unrestricted Subsidiary, in each
case, in connection with the obligation of such Unrestricted Subsidiary to pay
Management Fees.
 
“Restricted Payment Amount” shall mean, with respect to any Restricted Payment
in any Fiscal Year, 50% of Net Income earned in the immediately preceding Fiscal
Year as disclosed in the financial statements delivered pursuant to 7(b) hereof.
 
“Sale Notice” shall mean an irrevocable written notice of a Responsible Officer
of the Issuer delivered to each Purchaser which notice shall
 
(i) specify the aggregate principal amount of Notes covered thereby, which shall
not be less than the lesser of (x) $6,000,000 or (y) the entire amount of the
Available Amount, if the Available Amount shall be less than $6,000,000 at the
time such Sale Notice is made, and shall not be greater than the Available
Amount,
 
(ii) specify the proposed date (the “Subsequent Closing Date”) for the closing
of the purchase and sale of such Notes, which, which shall be a Business Day not
less than ten days and not more than 20 days after the delivery of such Sale
Notice and in any event prior to June 30, 2008,
 

--------------------------------------------------------------------------------


(vi) specify the number of the account and the name and address of the
depository institution to which the aggregate Purchase Price of such Notes is to
be transferred on the Subsequent Closing Date for such purchase and sale, and
 
(vii) certify that, exclusive of those exceptions noted on an exhibit attached
thereto, the representations and warranties contained in Section 6 are true on
and as of the date of such Sale Notice and that there exists on the date of such
Sale Notice no Event of Default or Default.
 
Each Sale Notice shall be in writing and shall be deemed made when received by
the Purchasers.
 
“Securities” shall mean the Notes and the Warrants each of which is a
“Security”.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.
 
“Senior Agent” shall mean National City Bank, a national banking association, as
agent on behalf of the lenders party to the Senior Bank Agreement (or any
successor to National City Bank in such capacity).
 
“Senior Bank Agreement” shall mean the Second Amended and Restated Credit
Agreement, dated as of April 17, 2007 among the Issuer, the Senior Banks, and
the Senior Agent, as from time to time in effect.
 
“Senior Bank Documents” shall mean the Senior Bank Agreement or any agreement
evidencing a Permitted Refinancing thereof and the other agreements, documents
and instruments related thereto.
 
“Senior Banks” shall mean National City Bank, a national banking association,
and the other lenders from time to time under the Senior Bank Agreement or
financial institutions a party to any agreement evidencing a Permitted
Refinancing thereof.
 
“Subordinated Debt” shall mean, as of the date of any determination thereof, the
aggregate advanced principal amount of all Debt of the Issuer outstanding as of
such date which is subordinated to the Debt in respect of the Senior Bank
Agreement as permitted thereunder, including the Notes.
 
“Subordination Agreement” shall have the meaning specified in Section 5.4.
 
“Subsequent Closing” shall have the meaning specified in Section 4.2(b).
 
“Subsequent Closing Date” shall have the meaning specified in the definition of
Sale Notice in this Section 1.1.
 

--------------------------------------------------------------------------------


“Subsidiary” of any Person at any date shall mean (a) any other Person a
majority (by number of votes) of the Voting Stock of which is owned by such
first-mentioned Person and/or by one or more other Subsidiaries of such
first-mentioned Person and (b) any other Person with respect to which such
first-mentioned Person and/or any one or more other Subsidiaries of such
first-mentioned Person (i) is entitled to more than 50% of such Person’s profits
or losses or more than 50% of such Person’s assets on liquidation or (ii) holds
an equity interest in such Person of more than 50%. As used herein, unless the
context clearly requires otherwise, the term “Subsidiary” refers to a Subsidiary
of the Issuer and excludes any Unrestricted Subsidiary (except in the case of
Section 6).
 
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” shall mean, in respect of any Swap Contract, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contract, (a) for any date on or after the date such Swap
Contract has been closed out and a termination value determined in accordance
therewith, such termination value and (b) for any date prior to the date
referenced in clause (a), the amount determined as the mark-to-market value for
such Swap Contract, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Contract.
 
“Tangible Net Worth” shall mean Net Worth, minus Intangible Assets.
 
“Unrestricted Subsidiaries” shall mean Subsidiaries of the Issuer which are
special purpose entities or bankruptcy remote entities from the Issuer that have
debt on their respective balance sheets which when consolidated with the Issuer
is deemed to be Non-Recourse Debt to the Issuer.
 
“Unrestricted Subsidiary Investment” shall have the meaning specified in Section
12.8.
 
“Unrestricted Subsidiary Investment Amount” shall mean, at any time with respect
to any Unrestricted Subsidiary, an amount equal to 5% of the net book value of
the assets of such Unrestricted Subsidiary at such time.
 
“Unused Commitment Fee” shall have the meaning specified in Section 4.4
 
“Voting Stock”, when used with reference to any Person, shall mean shares
(however designated) of such Person having ordinary voting power for the
election of a majority of the members of the board of directors (or other
governing body) of such Person, other than shares having such power only by
reason of the happening of a contingency.
 
“Warrants” shall have the meaning specified in Section 2(a).
 
“Welfare Plan” shall mean a “welfare plan” as such term is defined in Section
3(1) of ERISA, which is established or maintained by the Issuer, any Subsidiary
or any ERISA Affiliate, other than a Multi-Employer Plan.
 
“Wholly-Owned Subsidiary” shall mean as to any Person at any time, another
Person all of the Capital Stock of which (except directors’ qualifying shares)
is at such time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person. Unless the context otherwise requires,
each reference to a Wholly-Owned Subsidiary herein shall be a reference to a
Wholly-Owned Subsidiary of the Issuer.
 

--------------------------------------------------------------------------------


1.2.  Other Definitions.
 
The terms defined in this Section 1.2, whenever used in this Agreement, shall,
unless the context otherwise requires, have the respective meanings hereinafter
specified.
 
“this Agreement” (and similar references to any of the other Operative
Documents) shall mean, and the words “herein” (and “therein”), “hereof” (and
“thereof”), “hereunder” (and “thereunder”) and words of similar import shall
refer to, such instruments as they may from time to time be amended, modified or
supplemented.
 
a “class” of Securities shall refer to the Notes or the Warrants, as the case
may be, each of which is a separate class.
 
“corporation” shall include an association, joint stock company, limited
liability company, business trust or other similar organization.
 
“premium” when used in conjunction with references to principal of and interest
on the Notes, shall mean any amount due upon any payment or prepayment of any of
the Notes, other than principal and interest and shall include the Applicable
Premium.
 
“shares” of any Person shall include any and all shares of Capital Stock of such
Person of any class or other shares, interests, participations or other
equivalents (however designated) in the capital of such Person.
 
1.3.  Accounting Terms and Principles; Laws.
 
(a)  All accounting terms used herein which are not expressly defined in this
Agreement shall be construed in accordance with GAAP; all computations made
pursuant to this Agreement shall be made in accordance with GAAP and all
financial statements shall be prepared in accordance with GAAP. If any changes
in GAAP are hereafter required or permitted and are adopted by the Issuer, and
such changes in GAAP result in a change in the method of calculation or the
interpretation of any of the financial covenants, standards or terms found in
any provision of this Agreement, conforming adjustments shall be made to such
affected terms and provisions to reflect such changes in GAAP so as to cause the
criteria for evaluating the Issuer’s financial condition to be the same after
such changes in GAAP as they would have been had such changes in GAAP not been
effected.
 
(b)  All references herein to laws, statutes, rules, regulations and/or to other
governmental restrictions, standards and/or requirements shall, unless the
context clearly requires otherwise, be deemed to refer to those promulgated,
issued and/or enforced by any domestic or foreign federal, state or local
government, governmental agency, authority, court, instrumentality or regulatory
body, including, without limitation, those of the United States of America or
any state thereof or the District of Columbia.
 

2.  
AUTHORIZATION OF SECURITIES; GUARANTIES.

 
The Issuer has authorized the issue and sale of
 
(a)  its warrants (herein, together with any warrants issued in exchange
therefor or replacement thereof, called the “Warrants”) evidencing rights to
purchase, in the aggregate 171,473 shares of Common Stock representing 10% of
the total common equity of the Issuer; the Warrants are to be substantially in
the form of Exhibit 2(a) attached hereto; and
 

--------------------------------------------------------------------------------


(b)  its 16% Senior Subordinated Notes due December 30, 2011 (herein, together
with any notes issued in exchange therefor or replacement thereof, called the
“Notes”) in the aggregate principal amount of up to $28,000,000; the Notes are
to be substantially in the form of Exhibit 2(b) attached hereto.
 
The Notes are to be guaranteed (as to principal, premium, interest and other
amounts) in accordance with Section 11.10.
 

3.  
SALE AND PURCHASE OF SECURITIES.

 
The Issuer will issue and sell to each of the Purchasers and, subject to the
terms and conditions hereof and in reliance upon the representations and
warranties of the Issuer contained herein and in the other Operative Documents,
each Purchaser will purchase from the Issuer, at the applicable Purchase Price
and at the Closings provided in Section 4, the principal amount of Notes equal
to such Purchaser’s Commitment Percentage of the aggregate principal amount of
Notes being issued at such Closing. In connection with such purchase and sale,
and as an inducement for each of the Purchasers to purchase Notes, the Issuer
will, subject to the terms and conditions contained herein and in the Warrants,
issue to each of the Purchasers on the Initial Closing Date a Warrant to
purchase the aggregate number of shares of Common Stock set forth below such
Purchaser’s name on Schedule I hereto.
 
The Purchasers’ obligations hereunder are several and not joint obligations and
no Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
 

4.  
CLOSING.

 
4.1.  Initial Closing.
 
The closing of the sale and purchase of the Initial Notes and the Warrants
hereunder (the “Initial Closing”) shall take place at the office of Bingham
McCutchen LLP, One State Street, Hartford, CT 06103, on April 17, 2007 (the
“Initial Closing Date”) not later than 1:00 P.M. New York time (the Purchasers’
reinvestment deadline). At the Closing the Issuer will deliver to each
Purchaser:
 
(a)  the Initial Notes to be purchased by such Purchaser in the denominations
indicated on Schedule I, dated the Initial Closing Date, bearing interest from
the Initial Closing Date and payable to the holder indicated on Schedule I
against payment of the Purchase Price therefor to (or for the benefit of) the
Issuer in immediately available funds in accordance with the wire instructions
set forth on Exhibit 4 hereto; and
 
(b)  the Warrants to purchase the number of shares of Common Stock as set forth
below such Purchaser’s name on Schedule I), and registered in the name of the
holder indicated on Schedule I.
 
4.2.  Notice of Subsequent Closing; Subsequent Closing.
 
(a)  Sale Notice. Subsequent to the date hereof, the Issuer may deliver to the
Purchasers one or more Sale Notices specifying the sale of up to the Available
Amount of Notes, which sales must occur on or before June 30, 2008, and, subject
to the terms and conditions hereof (including, without limitation Section 5) and
in reliance upon the representations and warranties of the Issuer contained
herein and in the other Operative Documents, each Purchaser will purchase from
the Issuer, at the applicable Purchase Price and at the Subsequent Closing
provided in such Sale Notice, the principal amount of Notes equal to such
Purchaser’s Commitment Percentage of the aggregate principal amount of Notes
being issued at such Subsequent Closing.
 
(b)  Subsequent Closing. The sale and purchase of the Notes to be purchased by
each of the Purchasers on a Subsequent Closing Date shall occur at the offices
of Bingham McCutchen LLP, One State Street, Hartford, CT 06103, at 1:00 p.m.,
local time, at a closing (the “Subsequent Closing”) on the Subsequent Closing
Date or on such later Business Day as may be agreed upon by the Issuer and the
Purchasers. At the Subsequent Closing, the Issuer will deliver to each Purchaser
the Notes to be purchased by such Purchaser in the form of a single Note (or
such greater number of Notes in denominations of at least $100,000 as such
Purchaser may request), dated such Subsequent Closing Date and registered in
such Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuer or its order of immediately available funds in the
amount of the Purchase Price therefor by wire transfer of immediately available
funds for the account of the Issuer as set forth in the Sale Notice.
 

--------------------------------------------------------------------------------


4.3.  Failure of the Issuer to Deliver.
 
If at the Initial Closing the Issuer shall fail to tender the Securities or at
any Subsequent Closing the Issuer shall fail to tender the Notes to be delivered
to any Purchaser as provided herein, or if at any Closing any of the conditions
specified in Section 5 shall not have been fulfilled to each Purchaser’s
satisfaction, each Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any other rights such
Purchaser may have by reason of such failure or such non-fulfillment.
 
4.4.  Unused Commitment Fee.
 
On the last day of each month, commencing on May 31, 2007 and ending on the
earlier of June 30, 2008 or the Final Closing Date, the Issuer shall pay to the
Purchasers ratably in accordance with their respective Commitment Percentages in
immediately available funds a fee (herein called an “Unused Commitment Fee”) on
the amount, if any, by which (i) the Average Principal Balance during such month
(or, in the case of the payment due on May 31, 2007, the period commencing on
the Initial Closing Date and ending on such date, and, in the case of the
payment due with respect to the Final Closing Date, the period commencing on the
first day of the then current month and ending on such date) is less than (ii)
$28,000,000, at the rate of 0.50% per annum, calculated on the basis of a year
of 360 days for the actual number of days elapsed. The Unused Commitment Fee
shall be paid to each Purchaser in accordance with the payment instructions
provided for on Schedule I.
 

5.  
CONDITIONS TO CLOSING.

 
The obligation of the Issuer to deliver the Notes to each relevant Purchaser on
the applicable Closing Date is subject to the Issuer receiving the Purchase
Price therefor. Each Purchaser’s obligation to purchase and pay for the Notes to
be sold to such Purchaser on a Closing Date is subject to the fulfillment to
such Purchaser’s satisfaction, prior to or on such Closing Date, of the
following conditions:
 
5.1.  Representations and Warranties Correct.
 
The representations and warranties of the Issuer in this Agreement shall be
correct (a) when made as of the date hereof and (b) with respect to each
Subsequent Closing, on the date of such Subsequent Closing, in each case, after
giving effect to the transactions contemplated by this Agreement at each of the
Closings.
 
5.2.  Performance: No Default
 
The Issuer shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or on such Closing Date and, after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 6.21) on such Closing Date, no Default or Event of Default shall have
occurred and be continuing. No condition shall exist since December 31, 2006
which has resulted in a material adverse effect on the financial condition or
business of the Issuer, or could reasonably be expected to result in, a Material
Adverse Effect.
 

--------------------------------------------------------------------------------


5.3.  Sale of Securities to Purchasers.
 
At such Closing, the Issuer shall sell and issue to each Purchaser the
Securities to be purchased at such Closing by such Purchaser pursuant to this
Agreement and shall receive payment in full of the purchase price thereof.
 
5.4.  Subordination Agreement.
 
Prior to or simultaneously with the Initial Closing, each of the Purchasers and
the Senior Agent (on behalf of itself and the Senior Banks) shall have entered
into a subordination agreement substantially in the form of Exhibit 5.4 attached
hereto (the “Subordination Agreement”), and such agreement shall be in full
force and effect.
 
5.5.  Management Subordination Agreement.
 
Prior to or simultaneously with the Initial Closing, each of the Purchasers and
JMC shall have entered into a subordination agreement substantially in the form
of Exhibit 5.5 attached hereto (the “Management Subordination Agreement”), and
such agreement shall be in full force and effect.
 
5.6.  Compliance Certificate.
 
(a)  Officer’s Certificate. The Issuer shall have delivered to each Purchaser an
Officer’s Certificate, dated the applicable Closing Date, certifying that the
conditions specified in Sections 5.1 and 5.2 have been fulfilled.
 
(b)  Secretary’s Certificate. The Issuer shall have delivered to each Purchaser
a certificate of its Secretary or Assistant Secretary, dated the applicable
Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Securities and this Agreement.
 
5.7.  Opinion of Counsel for the Issuer.
 
At the Initial Closing, each Purchaser shall have received an opinion, dated the
date of such Closing, from Morrison & Foerster, LLP, special counsel for the
Issuer, in form and substance satisfactory to the Purchasers.
 
5.8.  Payment of Transaction Costs.
 
The Issuer shall have paid all reasonable fees, expenses and disbursements
incurred by the Purchasers at or prior to the time of such Closing in connection
with the transactions contemplated by the Agreement, including, without
limitation, the reasonable fees, expenses and disbursements of Bingham McCutchen
LLP and World Star Aviation Services, Inc. and travel and other expenses
incurred by the Purchasers in connection with the transactions contemplated
hereby.
 
5.9.  Purchase Permitted By Applicable Law, Etc.
 
On each Closing Date, each Purchaser’s purchase of Notes to be purchased on such
Closing Date shall (a) not violate any applicable law or regulation (including,
without limitation, Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and (b) not subject such Purchaser to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof.
 

--------------------------------------------------------------------------------


5.10.  Proceedings and Documents.
 
All proceedings in connection with the transactions contemplated by the
Operative Documents and all agreements, documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to the
Purchasers and their special counsel, and the Purchasers and their special
counsel shall have received all such counterpart originals or copies thereof as
the Purchasers or their special counsel may reasonably request in connection
therewith.
 

6.  
REPRESENTATIONS AND WARRANTIES.

 
As of the date hereof and as of each Closing Date (except where the
representation or warranty is expressly made as of another date, in which case
such representation or warranty is made only as of such other date), the Issuer
hereby represents and warrants to each of the Purchasers, subject to such
exceptions as are specifically disclosed in writing in the disclosure schedules
attached hereto (the “Disclosure Schedules”), as follows:
 
6.1.  Existence and Power.
 
The Issuer: (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization; (b) has all requisite
corporate power required to carry on its business as now conducted; (c) has all
requisite governmental and regulatory licenses, authorizations, consents and
approvals required to carry on its business as now conducted and (d) is
qualified to transact business as a foreign corporation or other form of foreign
entity in, and is in good standing under the laws of, all jurisdictions in which
it is required by applicable law to maintain such qualification and good
standing except for those states in which the failure to qualify or maintain
good standing could not reasonably be expected to have a Material Adverse
Effect.
 
6.2.  Authorization.
 
The execution, delivery and performance by the Issuer of this Agreement and the
other Operative Documents are within the corporate powers of the Issuer and have
been duly authorized by all necessary corporate action.
 
6.3.  Binding Effect.
 
This Agreement, the Securities and the other Operative Documents have been duly
executed and delivered by the Issuer and constitute the legal, valid and binding
obligations of the Issuer enforceable in accordance with their respective terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
6.4.  Financial Statements. 
 
The Issuer has furnished each Purchaser with the following financial statements:
(a) consolidated and consolidating financial statements of the Issuer and its
Subsidiaries as of and for the Fiscal Years ended December 31, 2006 and December
31, 2005 consisting of a balance sheet, statement of income, a statement of
shareholders’ equity, statement of cash flows, and accompanying notes to
financial statements, all such financial statements present fairly, in all
material respects, the consolidated financial position, and results of
operations of the Issuer as of the dates and for the periods referred to, in
conformity with GAAP. There are no liabilities, fixed or contingent, which are
not reflected in such financial statements, other than liabilities which are not
required to be reflected in such balance sheets.

--------------------------------------------------------------------------------


 
6.5.  Litigation. 
 
Except as disclosed on Schedule 6.5 hereto, there is no action or proceeding
pending or, to the knowledge of the Issuer, threatened against or affecting the
Issuer or any Subsidiary before any court, arbitrator or any governmental,
regulatory or administrative body, agency, instrumentality, authority or
official which, if determined adversely against the Issuer or any Subsidiary,
could reasonably be expected to have a Material Adverse Effect. Neither the
Issuer nor any Subsidiary is in default with respect to any order, writ,
injunction, decision or decree of any court, arbitrator or any governmental,
regulatory or administrative body, agency, instrumentality, authority or
official, a default under which could reasonably be expected to have a Material
Adverse Effect. There are no outstanding judgments against the Issuer or any
Subsidiary.
 
6.6.  Pension and Welfare Plans. 
 
(a)  Each Pension Plan and Welfare Plan complies in all material respects with
ERISA and all other applicable statutes and governmental and regulatory rules
and regulations; no Reportable Event has occurred and is continuing with respect
to any Pension Plan; neither the Issuer nor any ERISA Affiliate has withdrawn
from any Multi-Employer Plan in a “complete withdrawal” or a “partial
withdrawal” as defined in Sections 4203 or 4205 of ERISA, respectively; neither
the Issuer nor any ERISA Affiliate has entered into an agreement pursuant to
Section 4204 of ERISA; neither the Issuer nor any ERISA Affiliate has in the
past contributed to or currently contributes to a Multi-Employer Plan; neither
the Issuer nor any ERISA Affiliate has any withdrawal liability with respect to
a Multi-Employer Plan; no steps have been instituted by the Issuer or any ERISA
Affiliate to terminate any Pension Plan; no condition exists or event or
transaction has occurred in connection with any Pension Plan, Multi-Employer
Plan or Welfare Plan which could result in the incurrence by the Issuer or any
ERISA Affiliate of any material liability, fine or penalty; and neither the
Issuer nor any ERISA Affiliate is a “contributing sponsor” as defined in Section
4001(a)(13) of ERISA of a “single employer plan” as defined in Section
4001(a)(15) of ERISA which has two or more contributing sponsors at least two of
whom are not under common control. Except as disclosed on the consolidated
financial statements of the Issuer and its Subsidiaries delivered by the Issuer
to each Purchaser, neither the Issuer nor any ERISA Affiliate has any unfunded
liability with respect to any Welfare Plan.
 
(b)  The consummation of the transactions contemplated hereunder will not
involve any transaction that is subject to the prohibitions of section 406 of
ERISA or in connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code.
 
6.7.  Tax Returns and Payment. 
 
The Issuer and each Subsidiary has filed all Federal, state, local and other
income and other material tax returns which are required to be filed and has
paid all taxes which have become due and payable pursuant to such returns and
all other taxes, assessments, fees and other governmental charges upon the
Issuer or such Subsidiary, as the case may be, and upon its Properties, income
and franchises which have become due and payable by the Issuer or such
Subsidiary, as the case may be, except those wherein the amount, applicability
or validity are (a) being contested by the Issuer or such Subsidiary, as the
case may be, by appropriate proceedings being diligently conducted in good faith
and in respect of which adequate reserves in accordance with GAAP have been
established or (b) immaterial to the conduct of the Issuer’s business. Except as
disclosed on Schedule 6.7 attached hereto, there is no asserted or assessed (or
to the Issuer’s knowledge, proposed) tax deficiency against the Issuer or any
Subsidiary which, if determined adversely against the Issuer or any Subsidiary,
could reasonably be expected to have a Material Adverse Effect.
 
6.8.  Subsidiaries; Joint Ventures. 
 
The Issuer has no Subsidiaries except for special purpose entities formed in
connection with financings which are permitted by Section 12.1. Set forth in
Schedule 6.8 hereto is a complete and correct list, as of the date of this
Agreement, of all special purpose entities owned by the Issuer and all
Investments held by the Issuer in any joint venture or other Person
 

--------------------------------------------------------------------------------


6.9.  Compliance With Other Instruments; None Burdensome.
 
Neither the Issuer nor any Subsidiary is a party to any contract, agreement,
document or instrument or subject to any charter or other corporate, limited
liability company or other restriction which could reasonably be expected to
have a Material Adverse Effect and which is not disclosed in the financial
statements heretofore submitted to each Purchaser; none of the execution and
delivery by the Issuer of the Operative Documents, the consummation of the
transactions therein contemplated or the compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Issuer, or any of the provisions of the
certificate of incorporation, operating agreement or bylaws of any of the Issuer
or any of the provisions of any indenture, agreement, document, instrument or
undertaking to which the Issuer is a party or subject, or by which the Issuer or
any Property of the Issuer is bound, or conflict with or constitute a default
thereunder or result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, agreement, document, instrument or undertaking
(other than in favor of the Senior Agent pursuant to the Senior Bank Documents).
No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any governmental, regulatory,
administrative or public body or authority, or any subdivision thereof, or any
other Person is required to authorize, or is required in connection with, the
execution, delivery or performance by the Issuer of, or the legality, validity,
binding effect or enforceability of, any of the Operative Documents.
 
6.10.  Other Debt, Guarantees and Capitalized Leases. 
 
Except as disclosed on Schedule 6.10 attached hereto, neither the Issuer nor any
Subsidiary is a borrower, guarantor or obligor with respect to, or a lessee
under, any Debt (including, without limitation, any Swap Contracts, Capitalized
Leases and/or Guarantees constituting Debt) other than unasserted claims by
lessees against maintenance reserve balances held by the Issuer in respect of
aircraft owned by the Issuer.
 
6.11.  Title to Property.
 
The Issuer and each Subsidiary has good and marketable title to all assets and
properties reflected as being owned by it in its financial statements as well as
to all assets and properties acquired since said date (except property disposed
of since said date in the ordinary course of business). Except for Permitted
Liens, there are no Liens on any of such assets or properties. It has the right
to, and does, enjoy peaceful and undisturbed possession under all material
leases under which it is leasing property as a lessee. All such leases are
valid, subsisting and in full force and effect, and none of such leases is in
default, except where such default, either individually or in the aggregate,
could not have a Material Adverse Effect.
 
6.12.  Regulation U.
 
The Issuer is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of The Board of Governors of
the Federal Reserve System, as amended) and no part of the proceeds of any
Security will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately (a) to purchase or carry margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock, or to
refund or repay indebtedness originally incurred for such purpose or (b) for any
purpose which entails a violation of, or which is inconsistent with, the
provisions of any of the Regulations of The Board of Governors of the Federal
Reserve System, including, without limitation, Regulations U, T or X thereof, as
amended.
 
6.13.  Public Utility Holding Company Act; Investment Company Act of 1940.
 
The Issuer is not a “public utility company” or a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended; or a
“public utility” within the meaning of the Federal Power Act, as amended.
Further, the Issuer is not an “investment company” or an “affiliated person” of
an “investment company” or a company “controlled” by an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended.
 

--------------------------------------------------------------------------------


6.14.  Patents, Trademarks, Copyrights, Licenses, Etc. 
 
Except as disclosed on Schedule 6.14 attached hereto, neither the Issuer nor any
Subsidiary has any patents, patent applications, patent rights, trademarks,
trademark applications, trademark rights, copyrights, licenses or other
intellectual property which are material to the business of the Issuer or any
Subsidiary. The Issuer and each Subsidiary possesses all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, copyrights,
licenses and other intellectual property necessary to conduct its business as
presently conducted without conflict with any patent, patent right, trademark,
trademark right, trade name, copyright, license or other intellectual property
of any other Person, except where the failure to possess the same could not
reasonably be expected to have a Material Adverse Effect.
 
6.15.  Environmental and Safety and Health Matters. 
 
Except as disclosed on Schedule 6.15 attached hereto: (a) the operations of the
Issuer and each Subsidiary comply with all applicable Environmental Laws and all
applicable Occupational Safety and Health Laws, the violation or noncompliance
with which could reasonably be expected to have a Material Adverse Effect; (b)
none of the operations of the Issuer or any Subsidiary are subject to any
Environmental Claim or any judicial, governmental, regulatory or administrative
proceeding alleging the violation of any Occupational Safety and Health Law,
which, if determined adversely against the Issuer or any Subsidiary, could
reasonably be expected to have a Material Adverse Effect; (c) none of the
operations of the Issuer or any Subsidiary is the subject of any Federal or
state investigation evaluating whether any remedial action is needed to respond
to any Release of Hazardous Substances or any unsafe or unhealthful condition at
any premises owned, leased or operated by the Issuer or such Subsidiary, which,
if determined adversely to the Issuer or any Subsidiary, could reasonably be
expected to have a Material Adverse Effect; (d) neither the Issuer nor any
Subsidiary has filed any notice under any Environmental Law or Occupational
Safety and Health Law indicating or reporting (i) any past or present spillage,
leakage or Release into the environment of, or treatment, storage or disposal
of, any Hazardous Substance or (ii) any unsafe or unhealthful condition at any
premises owned, leased or operated by the Issuer or such Subsidiary; and (e)
neither the Issuer nor any Subsidiary has any material contingent liability in
connection with (i) any spillage, disposal or Release into the environment of,
or otherwise with respect to, any Hazardous Substances or (ii) any unsafe or
unhealthful condition at any premises owned, leased or operated by the Issuer or
such Subsidiary.
 
6.16.  No Default; Compliance with Law.
 
No Default or Event of Default under this Agreement has occurred and is
continuing. There is no existing default or event of default under or with
respect to any indenture, contract, agreement, lease or other instrument to
which the Issuer or any Subsidiary is a party or by which any Property of the
Issuer or any Subsidiary is bound or affected, a default under which could
reasonably be expected to have a Material Adverse Effect. The Issuer and each
Subsidiary has and is in full compliance with and in good standing with respect
to all governmental and/or regulatory permits, licenses, certificates, consents
and franchises necessary to continue to conduct its business as previously
conducted by it and to own or lease and operate its Properties as now owned or
leased by it, the failure to have or noncompliance with which could reasonably
be expected to have a Material Adverse Effect, and, to the best of the Issuer’s
knowledge, none of said permits, certificates, consents or franchises contain
any term, provision, condition or limitation more burdensome than such as are
generally applicable to Persons engaged in the same or similar business as the
Issuer or such Subsidiary, as the case may be. Neither the Issuer nor any
Subsidiary is in violation of any applicable statute, law, rule, regulation or
ordinance of the United States of America, of any state, city, town,
municipality, county or of any other jurisdiction, or of any agency thereof, a
violation of which could reasonably be expected to have a Material Adverse
Effect.
 

--------------------------------------------------------------------------------


6.17.  Disclosure. 
 
The representations and statements made by the Issuer or on its behalf in
connection with this Agreement and the issuance of the Securities, including
representations and statements in each of the Operative Documents, do not and
will not contain any untrue statement of a material fact or omit to state a
material fact or any fact necessary to make the representations made not
materially misleading. No written information, exhibit, report, brochure or
financial statement furnished by the Issuer or on its behalf to the Purchasers
in connection with this Agreement or any Operative Document contains or will
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
 
6.18.  Solvency.
 
After giving effect to the transactions contemplated by this Agreement, (a) the
fair salable value of the assets of the Issuer is and will be greater than the
total amount of the liabilities of the Issuer (including contingent,
subordinated, unmatured and unliquidated liabilities, whether or not includable
on its balance sheet in accordance with GAAP), (b) the present fair salable
value of the assets of the Issuer is and will be greater than the amount that
will be required to pay the probable liabilities of the Issuer as they become
absolute and matured, (c) the Issuer will be able to realize upon its assets, or
will have sufficient cash flow, to enable the Issuer to pay its debts, other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (d) the Issuer does not have an unreasonably small
amount of capital with which to engage in its anticipated businesses, (e) the
fair salable value of the assets of each Subsidiary is and will be greater than
the total amount of the liabilities of such Subsidiary (including contingent,
subordinated, unmatured and unliquidated liabilities, whether or not includable
on its balance sheet in accordance with GAAP), (f) the present fair salable
value of the assets of each Subsidiary is and will be greater than the amount
that will be required to pay the probable liabilities of such Subsidiary as they
become absolute and matured, (g) each Subsidiary will be able to realize upon
its assets, or will have sufficient cash flow, to enable such Subsidiary to pay
its debts, other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business and (h) none of the Subsidiaries
has an unreasonably small amount of capital with which to engage in its
anticipated businesses. For purposes of the foregoing, the “fair salable value”
of any asset or investment has been and shall be determined on the basis of the
amount which may be realized within a reasonable time, either through collection
or sale of such asset or investment at its regular market value, conceiving the
latter as the amount which could be obtained therefor within such period by a
capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions.
 
6.19.  Capital Stock of Issuer.
 
(a)  Schedule 6.19 hereto correctly specifies, as of the Initial Closing Date,
the authorized Capital Stock of the Issuer.
 
(b)  Schedule 6.19 hereto correctly specifies the authorized Capital Stock or
other equity interests of each Subsidiary (“Subsidiary Stock”). Immediately
following the Initial Closing, and as of the Initial Closing Date, all of the
issued and outstanding shares of Subsidiary Stock will be owned as set forth on
Schedule 6.19, of record and beneficially and free of any Lien, proxy, voting
agreement, voting trust or similar agreement or restriction (other than
Permitted Liens)
 
(c)   All of the outstanding equity capital of the Issuer, including without
limitation all the Warrants, have been (or will have been) offered, issued and
sold by the Issuer in accordance with all applicable laws.
 
(d)  Except as set forth on Schedule 6.19 attached hereto: (i) there are no
outstanding rights, options, warrants or agreements for the purchase from, or
sale or issuance by, the Issuer of any of its Capital Stock or securities
convertible into or exercisable or exchangeable for such Capital Stock; (ii)
there are no agreements on the part of the Issuer to issue, sell or distribute
any of its securities or assets; (iii) the Issuer has no obligation (contingent
or otherwise) to purchase, redeem or otherwise acquire any of its securities or
Capital Stock or any interest therein or to pay any dividend or make any
distribution in respect thereof; and (iv) no Person is entitled to (A) any
preemptive or similar right with respect to the issuance of any securities of
the Issuer, including upon the issuance of the Warrants or (B) any rights with
respect to the registration of any securities of the Issuer under the Securities
Act.
 
(e)  The Issuer has authorized and unissued and reserved for issuance, a
sufficient number of shares of Common Stock (such number being set forth on
Schedule 6.19 to permit, after giving effect to the transaction hereunder, the
exercise of all of the shares of Common Stock issuable pursuant to the Warrants
and all other options, warrants and rights exercisable or convertible into
Common Stock. The 171,473 shares of Common Stock issuable upon exercise of the
Warrants issued pursuant hereto constitute at least 10% of the total Common
Stock immediately following the Initial Closing determined on a fully-diluted
basis.
 

--------------------------------------------------------------------------------


6.20.  Offer of Securities. 
 
Neither the Issuer nor any Person acting on their behalf (a) has directly or
indirectly offered the Securities or any part thereof or any similar securities
for issue or sale to, or solicited any offer to buy any of the same from, anyone
other than the Purchasers, (b) has taken or will take any action which would
bring the issuance and sale of the Securities within the provisions of section 5
of the Securities Act or the registration or qualification provisions of any
applicable blue sky or other securities laws, or (c) has dealt with any broker,
finder, commission agent or other similar Person in connection with the sale of
the Securities and the other transactions contemplated by the Operative
Documents.
 
6.21.  Use of Proceeds. 
 
The proceeds of the sale of the Securities will be used for (a) the purchase or
financing of aircraft and related equipment by the Issuer to be leased to
unaffiliated Persons and (b) for general working capital purposes of the Issuer.
 
6.22.  Certain Laws
 
(a)  The Issuer: (i) is not a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (31 CFR Part 595 et seq.);
(ii) does not engage in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner that violates Section 2; or (iii) is not a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
(b)  The Issuer is in compliance, in all material respects, with the Patriot
Act. No part of the proceeds of the Securities will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
6.23.  Aircraft Regulatory Authority.
 
The Issuer holds all permits, certificates and authorizations for the operation
of its business as are necessary and required by each applicable Aircraft
Regulatory Authority.
 
6.24.  Aircraft Leases.
 
Schedule 6.24 attached hereto is a listing of each aircraft owned by the Issuer
and a description of the relevant material lease terms in which, to the Issuer’s
knowledge, there are not material inaccuracies.
 

7.  
FINANCIAL STATEMENTS AND INFORMATION.

 
The Issuer will furnish to each Purchaser, so long as such Purchaser shall be
obligated to purchase Notes hereunder or shall hold any of the Notes, and to
each other holder from time to time of the Notes; provided, however, that the
Issuer’s filing of such financial statements and any other information required
by this Section 7 with the Securities and Exchange Commission over the EDGAR
system within the time period required therefore shall be deemed to satisfy the
following covenants:
 
(a)  as soon as available and in any event within sixty (60) days after the end
of each Fiscal Quarter, the unaudited consolidated and consolidating balance
sheets of the Issuer as at the end of such period and the related unaudited
consolidated and consolidating statements of income and cash flows for such
period and for the portion of the Fiscal Year then ended, in each case setting
forth in comparative form the corresponding figures for the same period and the
portion of the preceding Fiscal Year;
 

--------------------------------------------------------------------------------


(b)  as soon as available but no later than ninety (90) days after the end of
each Fiscal Year, the consolidated and consolidating balance sheet of the Issuer
as of the end of such Fiscal Year and related consolidated and consolidating
statements of income, shareholders equity and cash flows for such Fiscal Year in
each case setting forth in comparative form the corresponding figures for the
preceding Fiscal Year, which financial statements shall be in reasonable detail
with appropriate notes and be prepared in accordance with GAAP and shall be
certified (without any qualification or exception) by BDO Seidman, LLP or other
independent public accountants acceptable to the Required Holders; such
financial statements shall be accompanied by (i) a report of such independent
certified public accountants stating that, in the opinion of such accountants,
the consolidated financial statements present fairly, in all material respects,
the consolidated financial position, and the results of operations and the cash
flows of the Issuer for the period then ended in conformity with GAAP, except
for inconsistencies resulting from changes in accounting principles and methods
agreed to by such accountants and specified in such report, and that, in the
case of such financial statements, the examination by such accountants of such
financial statements has been made in accordance with generally accepted
auditing standards and accordingly included examining, on a test basis, evidence
supporting the amounts and disclosures in the financial statements and assessing
the accounting principles used and significant estimates made, as well as
evaluating the overall financial statement presentation;
 
(c)  together with each delivery of financial statements pursuant to Sections
7(a) and 7(b), an Officer’s Certificate;
 
(d)  promptly upon the receipt thereof (but in any event not later than five
Business Days), any reports (including, without limitation, any management
letters) submitted to the Issuer or any Subsidiary (other than reports
previously delivered pursuant to Section 7(b) above) by independent accountants
in connection with any annual, interim or special audit made by them of the
books of the Issuer or any Subsidiary;
 
(e)  as promptly as practicable (but in any event not later than five days)
after the same are available, copies of (i) all material press releases issued
by the Issuer or any Subsidiary, and all notices, proxy statements, financial
statements, reports and documents as the Issuer shall send or make available
generally to its holders or as any Subsidiary shall send or make available
generally to its holders other than the Issuer and (ii) all periodic and special
reports, documents and registration statements (other than on Forms 3,4, 5, 13-D
and 13-G) which the Issuer or any Subsidiary furnishes or files, or any officer
or director or stockholder of the Issuer or any of its Subsidiaries furnishes or
files with respect to the Issuer or any of its Subsidiaries, with the Commission
(or any analogous foreign governmental authority) or any national securities
exchange;
 
(f)  written notice within three (3) Business Days after any Responsible Officer
of the Issuer has actual knowledge thereof, describing the same and, if
applicable, the steps being taken by the Person(s) affected with respect
thereto;
 
(i)  the occurrence of any Default or Event of Default;
 
(ii)  the occurrence of any default or event of default by the Issuer or any
Subsidiary under any material note, indenture, loan agreement, mortgage, deed of
trust, security agreement, lease or other similar agreement, document or
instrument to which the Issuer or any Subsidiary, as the case may be, is a party
or by which it is bound or to which it is subject;
 
(iii)  the institution of any litigation, arbitration proceeding or governmental
or regulatory proceeding affecting the Issuer or any Subsidiary, whether or not
considered to be covered by insurance, in which the prayer or claim for relief
seeks recovery of an amount in excess of $200,000.00 (or, if no dollar amount is
specified in the prayer or claim for relief, in which there is a reasonable
likelihood of recovery of an amount in excess of $200,000.00) or any form of
equitable relief which, if granted, could reasonably be expected to have a
Material Adverse Effect;
 
(iv)  the entry of any judgment or decree against the Issuer or any Subsidiary;
 

--------------------------------------------------------------------------------


(v)  the occurrence of a Reportable Event with respect to any Pension Plan for
which a thirty (30) day notice is required under applicable PBGC regulations;
the filing of a notice of intent to terminate a Pension Plan by the Issuer, any
ERISA Affiliate or any Subsidiary; the institution of proceedings to terminate a
Pension Plan by the PBGC or any other Person; the withdrawal in a “complete
withdrawal” or a “partial withdrawal” as defined in Sections 4203 and 4205,
respectively, of ERISA by the Issuer, any ERISA Affiliate or any Subsidiary from
any Multi-Employer Plan; or the incurrence of any material increase in the
contingent liability of the Issuer or any Subsidiary with respect to any
“employee welfare benefit plan” as defined in Section 3(1) of ERISA which covers
retired employees and their beneficiaries; and
 
(vi)  the occurrence of any event which could reasonably be expected to have a
Material Adverse Effect;
 
(g)  contemporaneously with its delivery or receipt, a copy of such other
material information relating to the Issuer or any of the Subsidiaries as shall
be furnished to or received from the Senior Agent and/or the Senior Banks
pursuant to the Senior Bank Agreement (including any Permitted Refinancing
thereof) or furnished to or received from any other bank, financial institution
or other Person to which the Issuer or any of the Subsidiaries is indebted for
borrowed money or for any letters of credit (or similar instruments) (other than
information relating solely to collateral therefor); 
 
(h)  contemporaneously with its delivery, the annual “desktop” appraisal of all
aircraft owned by the Issuer;
 
(i)  no later than thirty (30) days after the end of each calendar month, a
lease portfolio listing and lease receivables aging report (in form and
substance reasonably satisfactory to the Required Holders of Notes) applicable
to all leases included in the Aircraft Portfolio; 
 
(j)  at the time that payment is made to the holders of Notes in accordance with
Section 9.1(a), a calculation of the Discounted Aircraft Portfolio Value and the
Maximum Debt to Value Ratio;
 
(k)  by December 31 of each year, budgets and forecasts for the ensuing fiscal
year; and
 
(l)  such other information as from time to time may reasonably be requested.
 

8.  
INSPECTION.

 
The Issuer shall permit a representative of each holder of Notes, at the expense
of the Issuer to visit and inspect (with those representatives of holders
desiring to inspect visiting together as a group) any of the offices or
properties of the Issuer or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Issuer authorizes said accountants to discuss the affairs,
finances and accounts of the Issuer and its Subsidiaries), all at such times and
as often as may be requested; provided however so long as no Default or Event of
Default shall have occurred and be continuing (i) there shall be no more than
two (2) such inspections during any Fiscal Year, (ii) all such visits and
inspections shall be at such reasonable times and as often as may be reasonably
requested in writing and (iii) the aggregate amount that the Issuer shall be
required to reimburse the holders of Notes in respect of such inspections and
visits shall not exceed $10,000 in any Fiscal Year.
 

--------------------------------------------------------------------------------



9.  
PREPAYMENT OF NOTES.

 
9.1.  Mandatory Principal Payments.
 
(a)  On the last day of each month (each a “Mandatory Payment Date”) the Issuer
will prepay a principal amount equal to the Required Amortization Amount of the
Notes at par and without payment of the Make-Whole Amount or any Applicable
Premium. For purposes hereof the “Required Amortization Amount” for any
Mandatory Payment Date shall be equal to the amount necessary to cause both the
Maximum Debt to Value Ratio and the Maximum Outstanding Balance of the Notes for
the month then ended to not exceed the amounts therefor set forth opposite such
month on Schedule 13.5 hereto.
 
(b)  If on or before June 30, 2008, the Issuer shall not have sold pursuant to
this Agreement Notes in an aggregate principal amount of $28,000,000 then on
such date the entire then outstanding principal amount of the Notes shall become
due and payable together with interest accrued to such date and the Applicable
Premium on such principal amount; provided however, that the failure of any
Purchaser to acquire Notes hereunder due to any matter arising under Section 5.9
shall not give rise to a prepayment obligation under this Section 9.1(b).
 
(c)  As provided therein, the entire unpaid principal balance of the Notes,
together with all accrued interest to such date, shall be due and payable on the
Final Maturity Date.
 
9.2.  Optional Prepayment of Notes With Premium.
 
(a) With Premium. At any time or from time to time after April 17, 2009, the
Issuer may, at its option, upon notice as set forth in Section 9.5, prepay all
or any part of the Notes (in an integral multiple of $500,000 and a minimum of
$5,000,000 or such lesser principal amount thereof as shall then be
outstanding); provided that (a) the funds used to make such prepayment are
funded by a Qualifying Equity Event and (b) the Issuer concurrently pays an
amount equal to a percentage of the principal amount to be prepaid pursuant to
this Section 9.2 (the “Applicable Premium”), such percentage to be that set
forth in the table below opposite the period in which the date fixed for such
prepayment occurs:
 
Period
Applicable Premium
April 18, 2009 through April 17, 2010
10%
April 18, 2010 through April 17, 2011
5%
April 18, 2011 and thereafter
0%



For purposes of this Section 9.2, the term “Qualifying Equity Event” shall mean
an equity offering of securities for the account of the Issuer so long as the
aggregate amount received by the Issuer in such offering is at least $5,000,000.
 
(b) Without Premium. At any time or from time to time after April 17, 2009, the
Issuer may, at its option, upon notice as set forth in Section 9.5, prepay all
or any part of the Notes (in an integral multiple of $500,000 and a minimum of
$3,000,000 or such lesser principal amount thereof as shall then be
outstanding), provided that the funds used to make such prepayment are funded
solely from operating cash flow of the Issuer as certified to the holders of
Notes in an Officer’s Certificate of the Issuer.
 

--------------------------------------------------------------------------------


9.3.  Prepayment upon a Change of Control.
 
(a)  If any Change of Control is to occur, then not less than 30 days (or such
later date as the Issuer first obtains knowledge thereof) nor more than 60 days
prior to the occurrence of such Change of Control, the Issuer will notify in
writing each holder of Notes of such pending Change of Control and the date upon
which it is scheduled to occur. The Issuer will prepay all of the Notes held by
each holder then outstanding, together with all accrued interest to such date
and an amount equal to the Make-Whole Amount for the date of such prepayment.
Each such prepayment shall occur on the date upon which the Change of Control
occurs, unless the Issuer and such holder of Notes agrees to a different date,
and no prepayment requested pursuant to this Section 9.3 shall be due unless the
Change of Control shall occur.
 
(b)  For purposes of this Section 9.3, the term “Change of Control” shall mean
 
(i) Management and JHC shall fail to, directly or indirectly, beneficially own
and control at least 80% of the Common Stock owned by such Persons on the
Initial Closing Date (provided that any transfer of the Common Stock by JHC to
employees of JHC and its Subsidiaries as a bonus or otherwise in consideration
of their employment will be considered to be held by JHC for the purposes of
this clause (i));
 
(ii) Management shall fail to, directly or indirectly, (A) beneficially own and
control 51% of the equity interests of JHC (determined on a fully diluted basis)
other than as a result of the acquisition of such equity interests by the Issuer
pursuant to the JMC Management Agreement or (B) have the right to appoint a
majority of the board of directors of JHC;
 
(iii) any Person (other than members of Management), together with “affiliates”
and “associates” of such Person, within the meaning of Rule 12b-2 of the
Commission under the Exchange Act, shall acquire beneficial ownership (including
beneficial ownership resulting from the formation of a “group” within the
meaning of Rule 13d-5 of the Exchange Act) of 33% or more of the outstanding
shares of Common Stock or of any other class of Voting Stock of the Issuer;
 
(iv) any directors nominated by the board of directors of the Company shall fail
to be elected by the shareholders of the Company; or
 
(v) if at any time (A) one or more of members of Management shall cease to be
executive officers of the Issuer unless such member of Management is replaced
within sixty (60) days with an individual acceptable to the Required Holders or
(B) JMC shall cease to be the management company for the Issuer as contemplated
by the JMC Management Agreement.
 
(c)  For purposes of this Section 9.3, beneficial ownership shall be determined
in the manner set forth in Rule 13d-3 of the Commission under the Exchange Act.
 
(d)  For purposes of this Section 9.3, the term “Make-Whole Amount” means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 9.3.
 

--------------------------------------------------------------------------------


“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
1.0% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the fifth Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Life of such Called Principal as of such Settlement Date.
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
 
“Remaining Life” means, with respect to any Called Principal, the number of
years (calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the Final Maturity
Date of such Note.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal, subject
to Section 9.1 hereof, if no payment of such Called Principal were made prior to
the Final Maturity Date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Notes, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Settlement Date and required to be paid
on such Settlement Date pursuant to Section 9.3.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 9.3.
 
9.4.  Allocation of Partial Prepayments of Notes.
 
In the case of each partial prepayment of the Notes under this Section 9, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding (excluding any Notes at the time owned by the
Issuer or any Affiliate of the Issuer) in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof, with adjustments, to the
extent practicable, to compensate for any prior prepayments not made exactly in
such proportion.
 

--------------------------------------------------------------------------------


9.5.  Notice of Certain Prepayments of Notes.
 
In the case of each prepayment under Section 9.2 and 9.3, the Issuer shall give
written notice thereof to each holder of Notes not less than 5 nor more than 30
days prior to the date fixed for such prepayment. Each such notice shall set
forth: (a) the date fixed for prepayment; (b) the aggregate principal amount of
Notes to be prepaid on such date; and (c) the aggregate principal amount of
Notes held by such holder to be prepaid on such date and the amount of accrued
interest and the Applicable Premium, if any, or Make-Whole Amount, if any, to be
paid to such holder on such date (together with the calculation of
such Applicable Premium or Make-Whole Amount which calculation shall be
satisfactory to each holder of the Notes).
 
9.6.  Maturity; Accrued Interest; Surrender, etc. of Notes.
 
In the case of each prepayment of all or any part of any Note, the principal
amount to be prepaid shall mature and become due and payable on the date fixed
for such prepayment, together with interest on such principal amount accrued to
such date and the premium, if any, due thereon. Any Note prepaid in full shall
be surrendered to the Issuer at its principal place of business promptly
following prepayment and cancelled and shall not be reissued, and no Note shall
be issued in lieu of any prepaid principal amount of any Note.
 
9.7.  Purchase of Notes.
 
The Issuer will not, and will not permit any of their Affiliates to, directly or
indirectly, purchase or otherwise acquire, or offer to purchase or otherwise
acquire, any outstanding Notes except by way of payment or prepayment in
accordance with the provisions of the Notes and this Agreement or in a
transaction pursuant to which each holder of Notes is given the opportunity to
sell or otherwise transfer a proportionate amount of such holder’s Notes on the
same terms and conditions.
 
9.8.  Payment on Non-Business Days.
 
If any amount hereunder or under the Notes shall become due on a day which is
not a Business Day, then such payment shall be made on the first Business Day
following the day on which such payment shall have so fallen due, without
including the additional days elapsed in the computation of the interest payable
on such succeeding Business Day.
 

10.  
BOARD VISITATION RIGHTS.

 
So long as the Notes are outstanding the Required Holders shall have the right
to appoint one representative who shall: (a) receive written notice of all
meetings (both regular and special) of the boards of directors (or similar body)
of the Issuer and the Subsidiaries (other than an Unrestricted Subsidiary) and
each committee of any such board (such notice to be delivered or mailed as
specified in Section 21 at the same time as notice is given to the members of
any such board and/or committee but in no event later than seven days prior to
the date of such meeting); (b) be entitled to attend (or, in the case of
telephone meetings, monitor) all such meetings; (c) receive all notices,
information and reports which are furnished by the Issuer or any such Subsidiary
to the members of any such board and/or committee (in their capacity as a member
of such board or committee) at the same time and in the same manner as the same
is furnished to such members; (d) be entitled to participate in all discussions
conducted at such meetings and (e) receive as soon as available (but in any
event prior to the next succeeding board meeting) copies of the minutes of all
such meetings. If any action is proposed to be taken by any such board and/or
committee by written consent in lieu of a meeting, the Issuer will give written
notice thereof to such representative, which notice shall describe in reasonable
detail the nature and substance of such proposed action and shall be delivered
at the same time as notice is given to the members of any such board and/or
committee but in no event later than five days prior to the date such written
consent becomes effective. The Issuer will furnish such representative with a
copy of each such written consent not later than five days after it has been
signed by its last signatory. Such representative shall not constitute a member
of any such board and/or committee and shall not be entitled to vote on any
matters presented at meetings of any such board and/or committee or to consent
to any matter as to which the consent of any such board and/or committee shall
have been requested. The board of directors (or similar body) of the Issuer
shall meet not less frequently than four times during each Fiscal Year (at least
one of which must be in person). Each designated representative electing not to
attend any meeting in person may in any event be permitted to participate in
such meeting by telephone as if such designated representative were present.
Such representative shall agree in writing to hold in confidence and trust and
to act in a fiduciary manner with respect to all information so provided; and,
provided further, that the Issuer reserves the right to withhold any information
and to exclude such representative from any meeting or portion thereof in order
to (i) preserve or avoid any adverse effect to the attorney-client privilege
between the Issuer and its counsel, (ii) prevent the disclosure of trade secrets
to such representative, (iii) fulfill the Issuer’s obligations with respect to
confidential or proprietary information of third parties or (iv) review or
discuss any information that could reasonably be expected to involve a conflict
of interest between the holders of Notes and the Issuer.
 

--------------------------------------------------------------------------------



11.  
AFFIRMATIVE COVENANTS.

 
So long as any of the Notes shall remain outstanding, the Issuer will duly
perform and observe each and all of the covenants and agreements applicable to
it as hereinafter set forth:
 
11.1.  Payment of Debt; Taxes.
 
The Issuer will, and will cause each Subsidiary to, promptly pay and discharge
(a) all of its Debt in accordance with the terms thereof; (b) all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income and profits, upon any of its Property, real, personal or mixed, or upon
any part thereof, before the same shall become in default; (c) all lawful claims
for labor, materials and supplies or otherwise, which, if unpaid, might become a
Lien or charge upon such property or any part thereof; provided, however, that
the Issuer shall not be required to pay and discharge any such Debt, tax,
assessment, charge, levy or claim so long as the failure to so pay or discharge
does not constitute or result in a Default or Event of Default hereunder and so
long as no foreclosure or other similar proceedings shall have been commenced
against such Property or any part thereof and so long as the validity thereof
shall be contested in good faith by appropriate proceedings diligently pursued
and it shall have set aside on its books adequate reserves with respect thereto.
 
11.2.  Maintenance of Books and Records.
 
The Issuer will, and will cause each Subsidiary to, maintain books and records
sufficient to permit the preparation of financial statements in accordance with
GAAP and in which true, correct and complete entries in conformity with GAAP
shall be made of all dealings and transactions in relation to its business.
 
11.3.  Existence.
 
The Issuer will, and will cause each Subsidiary to, do all things necessary to
(a) preserve and keep in full force and effect at all times its corporate
existence and all permits, licenses, franchises and other rights material to its
business and (b) be duly qualified to do business and be in good standing in all
jurisdictions where the nature of its business or its ownership of Property
requires such qualification except for those jurisdictions in which the failure
to qualify or be in good standing could not reasonably be expected to have a
Material Adverse Effect.
 
11.4.  Maintenance of Property.
 
The Issuer will, and will cause each Subsidiary to, at all times, preserve and
maintain all of the Property used or useful in the conduct of its business in
good condition, working order and repair, ordinary wear and tear excepted.
 

--------------------------------------------------------------------------------


11.5.  Insurance.
 
The Issuer will, and will cause each Subsidiary or each Person that leases
Property to, insure all of its Property of the character usually insured by
Persons engaged in the same or similar businesses similarly situated, against
loss or damage of the kind customarily insured against by such Persons, and
carry liability insurance and other insurance of a kind and in an amount
generally carried by Persons engaged in the same or similar businesses similarly
situated. All such insurance may be subject to reasonable deductible amounts.
The Issuer will take all commercially reasonable steps to ensure that the Issuer
and the Senior Agent are identified by name as "additional insured" or “contract
party” and “loss payee” on any certificates of insurance issued in respect of
aircraft owned and acquired by the Issuers or any Subsidiary.  The Issuers will
also take all commercially reasonable steps to ensure that references to AVN67B
are updated to AVN67C where appropriate.
 
11.6.  Compliance with Laws, Regulations, Etc.
 
The Issuer will, and will cause each Subsidiary to, (a) comply with any and all
laws, ordinances and governmental and regulatory rules and regulations to which
the Issuer or such Subsidiary, as the case may be, is subject (including,
without limitation, all Occupational Safety and Health Laws and all
Environmental Laws), the violation of which or failure to comply with which
could reasonably be expected to have a Material Adverse Effect and (b) obtain
any and all licenses, permits, franchises and other governmental and regulatory
authorizations necessary to the ownership of its Properties or to the conduct of
its business, the failure to obtain which license, permit, franchise and/or
other governmental or regulatory authorization could reasonably be expected to
have a Material Adverse Effect.
 
11.7.  ERISA Compliance.
 
If the Issuer, any Subsidiary or any ERISA Affiliate shall have any Pension
Plan, the Issuer, such Subsidiary or such ERISA Affiliate, as the case may be,
shall comply in all material respects with all requirements of ERISA relating to
such Pension Plan. Without limiting the generality of the foregoing, the Issuer
will not, and will not cause or permit any Subsidiary or any ERISA Affiliate to:
 
(a)  permit any Pension Plan maintained by the Issuer, any Subsidiary or any
ERISA Affiliate to engage in any nonexempt “prohibited transaction,” as such
term is defined in Section 4975 of the Code;
 
(b)  permit any Pension Plan maintained by the Issuer, any Subsidiary or any
ERISA Affiliate to incur any “accumulated funding deficiency”, as such term is
defined in Section 302 of ERISA, 29 U.S.C. § 1082, whether or not waived;
 
(c)  terminate any Pension Plan in a manner which could result in the imposition
of a Lien on any Property of the Issuer, any Subsidiary or any ERISA Affiliate
pursuant to Section 4068 of ERISA, 29 U.S.C. § 1368; or
 
(d)  take any action which would constitute a complete or partial withdrawal
from a Multi-Employer Plan within the meaning of Sections 4203 or 4205 of Title
IV of ERISA.
 
Notwithstanding any provision contained in this Section 11.7 to the contrary, an
act by the Issuer or any Subsidiary shall not be deemed to constitute a
violation of this Section 11.7 unless said action, individually or cumulatively
with other acts of the Issuer and the Subsidiaries, has or could reasonably be
expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


11.8.  Line of Business
 
The Issuer will, and will cause each Subsidiary to, continue to engage in the
same business as conducted by it on the Initial Closing Date and businesses
reasonably related thereto.
 
11.9.  Further Assurances.
 
The Issuer will execute and deliver to the holders of the Notes, at any time and
from time to time, any and all further agreements, documents and instruments
with reasonable promptness after the Required Holders’ of Notes request
therefor, and take any and all further actions which may be required under
applicable law, or which the Required Holders of Notes may from time to time
reasonably request with reasonable promptness after any such request, in order
to effectuate the transactions contemplated by this Agreement and the other
Operative Documents
 
11.10.  Guarantee Agreements.
 
In the event that any Subsidiary of the Issuer shall Guarantee any Debt of the
Issuer, including without limitation, the Debt outstanding under the Senior Bank
Agreement (or any Permitted Refinancing thereof), then and in each such case the
Issuer will notify each holder of the Notes as promptly as practicable after
(but in any event within 30 days of) the date such Subsidiary enters into such
Guarantee and the Issuer shall cause such Subsidiary to execute and deliver to
the holders of the Notes a Guarantee Agreement (the “Guarantee Agreement”), in
form and substance reasonably satisfactory to the Required Holders of Notes,
together with all documents and opinions which the Required Holders of Notes may
reasonably request relating to the existence of such Subsidiary, the corporate
or other authority for and the validity of the Guarantee Agreement, and any
other matters reasonably determined by the Required Holders of Notes to be
relevant thereto, all in form and substance reasonably satisfactory to the
Required Holders of Notes.
 
11.11.  Use of Proceeds of Notes and Senior Bank Agreement.
 
The Issuer shall use the proceeds of the Notes and of any Loans (as defined in
the Senior Bank Agreement) for (a) the purchase or financing of aircraft and
related equipment to be leased to unaffiliated Persons and (b) for general
working capital purposes of the Issuer.
 
11.12.  Aircraft Leases.
 
The Issuer shall update Schedule 6.24 promptly upon the Issuer acquiring any new
aircraft or entering into any aircraft lease (including any renewal, extension
or modification of any aircraft lease).
 

--------------------------------------------------------------------------------



12.  
NEGATIVE COVENANTS.

 
So long as any of the Notes shall remain outstanding, the Issuer will duly
perform and observe each and all of the covenants and agreements applicable to
it as hereinafter set forth:
 
12.1.  Limitation on Debt.
 
The Issuer will not, and will not cause or permit any Subsidiary or Unrestricted
Subsidiary to, incur or be obligated on any Debt, either directly or indirectly,
by way of Guarantee, suretyship or otherwise, other than:
 
(a)  Debt of the Issuer in respect of the Senior Bank Agreement;
 
(b)  Debt of the Issuer existing as of the Initial Closing Date and listed on
Schedule 12.1 attached hereto;
 
(c)  Debt in respect of the Notes;
 
(d) Debt of an Unrestricted Subsidiary (i) for which the Issuer or a Subsidiary
is not a guarantor in whole or in part or otherwise liable or (ii) for which the
Issuer is a guarantor but which the only recourse to the Issuer in connection
with such Debt is limited solely to the equity interests of such Unrestricted
Subsidiary owned by the Issuer so long as in either case the aggregate principal
amount of such Debt does not exceed an amount equal to 75% of the aggregate book
value of the assets of such Unrestricted Subsidiary; and
 
(e) Debt of Unrestricted Subsidiaries permitted by Section 12.8(d) and (e).
 
12.2.  Limitation on Liens.
 
The Issuer will not, and will not cause or permit any Subsidiary to, create,
incur or assume, or suffer to be incurred or to exist, any Lien on any of its
Property, whether now owned or hereafter acquired, or upon any income or profits
therefrom, except for Permitted Liens.
 
12.3.  Consolidation, Merger, Sale of Property, Etc.
 
The Issuer will not, and will not cause or permit any Subsidiary to, directly or
indirectly merge or consolidate with or into any other Person or permit any
other Person to merge into or with or consolidate with it; provided, however,
that so long as no Default or Event of Default exists immediately before or
immediately after giving effect to such merger or such consolidation, any Person
may merge or consolidate with or into the Issuer provided that the Issuer shall
be the continuing or surviving corporation.
 
12.4.  Sale of Property, Etc.
 
Except for sales or dispositions entered into in the ordinary course of business
of the Issuer or a Subsidiary consistent with past practices for value received,
or transfer in respect of Permitted Liens the Issuer will not, and will not
cause or permit any Subsidiary to, (i) sell, assign, lease, transfer, abandon or
otherwise dispose of any of its Property (including, without limitation, any
shares of Capital Stock or other equity interests of a Subsidiary or
Unrestricted Subsidiary owned by the Issuer or another Subsidiary) or (ii)
discontinue, liquidate or change in any material respect any substantial part of
its operations or business.
 
12.5.  Transactions with Affiliates.
 
The Issuer will not, and will not cause or permit any Subsidiary or Unrestricted
Subsidiary to, enter into or be a party to any transaction or arrangement with
any Affiliate (including, without limitation, the purchase from, sale to, lease
from or exchange of Property with, or the rendering of any service by or for,
any Affiliate and the payment of Management Fees), except in the ordinary course
of business and pursuant to the reasonable requirements of the Issuer’s or such
Subsidiary’s or Unrestricted Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Issuer or such Subsidiary or such Unrestricted
Subsidiary than would be obtained in a comparable arm’s-length transaction with
a Person not an Affiliate. Payment of the JMC Management Fees in accordance with
the JMC Management Agreement as in effect on the date hereof and Re-Sale Fees
and Aircraft Acquisition Fees shall be permitted under this Section 12.5 but
shall be subject to Section 12.12.
 

--------------------------------------------------------------------------------


12.6.  Restricted Payments.
 
The Issuer will not, and will not cause or permit any Subsidiary to, declare or
incur any liability to make any Restricted Payment on or in respect of the
Capital Stock of or in the Issuer or the Capital Stock of or in any such
Subsidiary, as the case may be; provided, however, that (a) each Wholly-Owned
Subsidiary of the Issuer shall be permitted to declare and pay cash
distributions on its Capital Stock to the Issuer and (b) the Issuer may make
Restricted Payments in any Fiscal Year so long as (i) the aggregate amount of
all Restricted Payments (including such Restricted Payment) in such Fiscal Year
does not exceed the Restricted Payment Amount for such Fiscal Year and (ii)
immediately prior to and immediately following such Restricted Payment no
Default or Event of Default exists or would exist.
 
12.7.  Pension Plans.
 
The Issuer will not, and will not cause or permit any Subsidiary to, (a) permit
any condition to exist in connection with any Pension Plan which might
constitute grounds for the PBGC to institute proceedings to have such Pension
Plan terminated or a trustee appointed to administer such Pension Plan or (b)
engage in, or permit to exist or occur, any other condition, event or
transaction with respect to any Pension Plan which could result in the
incurrence by the Issuer, any Subsidiary or any ERISA Affiliate of any material
liability, fine or penalty.
 
12.8.  Acquisitions and Investments.
 
The Issuer will not, and will not permit any Subsidiary, to purchase or
otherwise acquire (including without limitation by way of share exchange) any
part or amount of the Capital Stock or assets of, or make any Investments in any
other Person, or enter into any new business activities or ventures not directly
related to its present business; or create any Subsidiary, except the Issuer may
(a)  acquire and hold stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to it, (b)  make and
own (i) Investments in certificates of deposit or time deposits having
maturities in each case not exceeding one year from the date of issuance thereof
and issued by any FDIC-insured commercial bank incorporated in the United States
or any state thereof having a combined capital and surplus of not less than
$150,000,000, (ii) Investments in marketable direct obligations issued or
unconditionally guaranteed by the United States of America, any agency thereof,
or backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of issuance or acquisition thereof,
(iii) Investments in commercial paper issued by a corporation incorporated in
the United States or any State thereof maturing no more than one year from the
date of issuance thereof and, at the time of acquisition, having a rating of A-1
(or better) by Standard & Poor’s Corporation or P-1 (or better) by Moody’s
Investors Service, Inc., and (iv) investments in money market mutual funds all
of the assets of which are invested in cash or investments described in the
immediately preceding clauses (i), (ii) and (iii), (c)  acquire all of the
outstanding Capital Stock or assets of JetFleet Holding Corp., a California
corporation (“JHC”), under substantially the terms and conditions set forth in
that certain Amended and Restated Management Agreement (the “JMC Management
Agreement”) between the Issuer and JMC entered into as of April 23, 1998, (d)
Investments in Unrestricted Subsidiaries existing on the Initial Closing Date of
the type described in clause (c) of the definition of Restricted Payments but
solely to the extent such Investments are permitted under Section 12.6 and (e)
make Investments in Unrestricted Subsidiaries after the Initial Closing other
than Investments permitted by the foregoing clause (d) (“Unrestricted Subsidiary
Investments”) so long as (i) all Unrestricted Subsidiary Investments are for the
maintenance, repair and storage expenses (or expenses otherwise necessary to
preserve and maintain the aircraft owned by such Unrestricted Subsidiary) or to
pay the reasonable legal costs and expenses incurred in connection with the
refinancing of the aircraft of such Unrestricted Subsidiary, (ii) as a result of
such Unrestricted Subsidiary Investment the aggregate amount of all Unrestricted
Subsidiary Investments in respect of such Unrestricted Subsidiary for the period
commencing on the Initial Closing Date through the date of such Unrestricted
Subsidiary Investment shall not exceed the Unrestricted Subsidiary Investment
Amount for such Unrestricted Subsidiary at such time and (iii) immediately prior
to and immediately following such Unrestricted Subsidiary Investment no Default
or Event of Default exists or would exist; provided, however, that
notwithstanding the foregoing the Issuer may make Unrestricted Subsidiary
Investments in respect of taxes, franchise fees and miscellaneous administrative
expenses of the Unrestricted Subsidiaries so long as the aggregate amount
thereof does not exceed $5,000 in any Fiscal Year. For the avoidance of doubt
with respect to clause (e) above, the aggregate amount of Unrestricted
Subsidiary Investments with respect to any Unrestricted Subsidiary is determined
for each Unrestricted Subsidiary Investment for the period commencing on the
Initial Closing Date through the date of such Unrestricted Subsidiary Investment
and is compared to the net book value of the assets of such Unrestricted
Subsidiary as of such date of determination.
 

--------------------------------------------------------------------------------


12.9.  Limitations on Restrictive Agreements.
 
The Issuer will not, and will not cause or permit any Subsidiary to, enter into,
or permit to exist, any agreement with any Person which prohibits or limits the
ability of the Issuer or such Subsidiary, as the case may be, to (a) pay
dividends or make other distributions or prepay any Debt owed to the Issuer
and/or any Subsidiary, (b) make loans or advances to the Issuer and/or any
Subsidiary, (c) transfer any of its Properties to the Issuer and/or any
Subsidiary or (d) create, incur, assume or suffer to exist any Lien upon any of
its Property whether now owned or hereafter acquired other than a Permitted
Lien; provided that the foregoing shall not apply to restrictions in effect on
the Initial Closing Date contained in this Agreement, the Senior Bank Documents
and agreements governing Debt outstanding on the Initial Closing Date and listed
on Schedule 12.1 attached hereto and, if such Debt is renewed, extended or
refinanced, restrictions in the agreements governing the renewed, extended or
refinanced Debt (and successive renewals, extensions and refinancings thereof)
if such restrictions are no more restrictive in any material respect than those
contained in the agreements governing the Debt being renewed, extended or
refinanced.
 
12.10.  Accounting Change.
 
The Issuer will not make or permit any change in financial accounting policies
or financial reporting practices, except as required by GAAP or regulations of
the Commission, if applicable
 
12.11.  Modification of Senior Bank Agreement and Management Agreement.
 
The Issuer will not, and will not permit any of the Subsidiaries to amend,
supplement, modify or waive any term of (a) the Senior Bank Documents (or the
documents relating to any Permitted Refinancing thereof) unless such amendment,
supplement, modification or waiver thereof is permitted by Section 3 of the
Subordination Agreement or (b) the Management Agreement without the prior
written consent of the Required Holders.
 
12.12.  Management Fees, Management Company Expenses and Aircraft Acquisition
Fees.
 
The Issuer will not, and will not permit any Subsidiary to pay any Management
Fees, Issuer Administrative Expenses or aircraft acquisition fees; provided
however that so long as both (a) payment of the Notes is not blocked pursuant to
the terms of the Subordination Agreement and (b) the Issuer is in compliance
with the financial covenants set forth in Section 13 the Issuer may pay (i) the
JMC Management Fee, (ii) Re-Sale Fees, (iii) Aircraft Acquisition Fees and (iv)
Issuer Administrative Expenses; provided however that notwithstanding the fact
payment of such fees and expenses may not be permitted by clause (a) or (b)
above, the Issuer may pay (A) the JMC Management Fee, Aircraft Acquisition Fees
and Re-Sale Fees to the extent that the aggregate amount of all such fees paid
during any Fiscal Quarter does not exceed $750,000 and (B) Issuer Administrative
Expenses to the extent that the aggregate amount of such expenses does not
exceed $500,000 for any two consecutive Fiscal Quarters.
 

--------------------------------------------------------------------------------



13.  
FINANCIAL COVENANTS.

 
So long as any of the Notes shall remain outstanding, the Issuer will duly
perform and observe each and all of the covenants and agreements applicable to
it as hereinafter set forth:
 
13.1.  Minimum Tangible Net Worth.
 
The Issuer will not permit Tangible Net Worth at any time to be less than the
sum of (i) $15,000,000, plus (ii) 50% of Net Income for each Fiscal Quarter
ending on March 31, 2007 and thereafter, without deduction for net losses, plus
(iii) 50% of the net proceeds from any sale of equity securities after the date
of this Agreement to the extent such net proceeds are not used to prepay the
Notes as permitted by Section 9.2, plus (iv) 50% of the fair value of any equity
securities issued by the Issuer after the Initial Closing Date in connection
with any acquisition permitted hereunder or by waiver hereto plus (v) 100% of
any Subordinated Debt.
 
13.2.  EBITDA to Interest Ratio. 
 
The Issuer will not permit the ratio of EBITDA to Interest as at the end of any
Fiscal Quarter and for the period of such Fiscal Quarter to be less than
1.5:1.0.
 
13.3.  Recourse Funded Debt to Tangible Net Worth. 
 
The Issuer will not permit the ratio of Recourse Funded Debt to Tangible Net
Worth at each Fiscal Quarter end to exceed 4.25:1.0.
 
13.4.  Absence of Net Loss. 
 
The Issuer will not suffer a consolidated net loss, as measured for the four
consecutive Fiscal Quarters then ended.
 
13.5.  Debt to Value Ratio. 
 
The Issuer will not permit the ratio of Maximum Debt to Value as at the last day
of each calendar month end to exceed the amount set forth opposite such month
for “Maximum Debt to Value” on Schedule 13.5 hereto.
 
13.6.  Effect of FASB Staff Position AUG AIR-1, Accounting for Planned Major
Maintenance Activities.
 
All calculations made in Sections 13.1, 13.2, 13.3, 13.4 and 13.5 and referenced
definitions used herein shall be adjusted to (i) deduct the amount of
non-refundable maintenance reserves received by the Issuer and recorded as
income and (ii) add back the payments made from non-refundable maintenance
reserves and recorded as expense, both such deductions adjusted by the tax rate
applicable to the subject reporting period.
 

--------------------------------------------------------------------------------



14.  
REMEDIES

 
14.1.  Events of Default Defined; Acceleration of Maturity.
 
If any one or more of the following events (“Events of Default”) shall occur and
is continuing (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body), that is to say:
 
(a)  if default shall be made in the due and punctual payment of all or any part
of the principal of, or Applicable Premium (if any) or Make-Whole Amount (if
any) on, any Note when and as the same shall become due and payable, whether at
the stated maturity thereof, by notice of or demand for prepayment, or
otherwise;
 
(b)  if default shall be made in the due and punctual payment of any interest on
any Note when and as such interest shall become due and payable and such default
shall have continued for a period of three Business Days;
 
(c)  if default shall be made in the performance or observance of any covenant,
agreement or condition contained in Sections 7(a), 7(b), 7(c), 7(i), 7(j), 11.3,
11.5, 11.8, 12 (in its entirety) and 13 (in its entirety);
 
(d)  if default shall be made in the performance, satisfaction or observance of
any other of the covenants, agreements or conditions contained in this Agreement
or any of the other Operative Documents and such default shall have continued
for a period of 10 days after the earlier to occur of (i) a Responsible Officer
of the Issuer obtaining actual knowledge of such default or (ii) the Issuer’s
receipt of written notice of such default from any holder of Notes;
 
(e)  if the Issuer or any of the Subsidiaries (i) voluntarily ceases to conduct
its business in the ordinary course; (ii) commences any Insolvency Proceeding
with respect to itself; or (iii) takes any action to effectuate or authorize any
of the foregoing; or;
 
(f)  (i) if any involuntary Insolvency Proceeding is commenced or filed against
the Issuer or any Subsidiary, or any writ, judgment, warrant of attachment,
execution or similar process, is issued or levied against a substantial part of
the Issuer’s or any of the Subsidiaries’ Properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) the Issuer or
any of the Subsidiaries admits the material allegations of a petition against it
in any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) the Issuer or
any of the Subsidiaries acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or the agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or
 
(g)  if the Issuer or any Subsidiary shall fail beyond any applicable grace
period to (i) make any payment due on any Debt (other than the Notes) having an
aggregate principal amount of more than $250,000, or (ii) perform, observe or
discharge any covenant, condition or obligation in any agreement, document or
instrument evidencing, securing or relating to such Debt, if the effect of any
such failure of the character described in this clause (g) is to cause, or
permit any other Person to cause, Debt having an individual principal amount in
excess of $250,000 or having an aggregate principal amount of $250,000 or more
to become due and payable, or if any such Debt or other obligation shall become
due and payable by its terms and shall not be paid or extended;
 

--------------------------------------------------------------------------------


(h)  if a final judgment or judgments for the payment of money (exclusive of
judgment amounts to the extent adequately covered by insurance where the
insurer’s liability in respect of such judgment has been acknowledged in
writing) shall be rendered against the Issuer or any Subsidiary which judgments
are not, within 30 days after entry thereof, discharged or stayed pending appeal
or otherwise, or are not discharged within 30 days after the expiration of such
stay;
 
(i)  if any representation or warranty made by or on behalf of the Issuer or any
Subsidiary in this Agreement or in any of the other Operative Documents or in
any agreement, document or instrument delivered under or pursuant to any
provision hereof or thereof shall prove to have been false or incorrect in any
material respect when made;
 
(j)  the occurrence of a Reportable Event with respect to any Pension Plan; the
filing of a notice of intent to terminate a Pension Plan by the Issuer, any
ERISA Affiliate or any Subsidiary; the institution of proceedings to terminate a
Pension Plan by the PBGC or any other Person; the withdrawal in a “complete
withdrawal” or a “partial withdrawal” as defined in Sections 4203 and 4205,
respectively, of ERISA by the Issuer, any ERISA Affiliate or any Subsidiary from
any Multi-Employer Plan; or the incurrence of any material increase in the
contingent liability of the Issuer or any Subsidiary with respect to any
“employee welfare benefit plan” as defined in Section 3(1) of ERISA which covers
retired employees and their beneficiaries;
 
(k)  the institution by the Issuer, any ERISA Affiliate or any Subsidiary of
steps to terminate any Pension Plan if, in order to effectuate such termination,
the Issuer, such ERISA Affiliate or such Subsidiary, as the case may be, would
be required to make a contribution to such Pension Plan, or would incur a
liability or obligation to such Pension Plan, in excess of $50,000.00; or the
institution by the PBGC of steps to terminate any Pension Plan;
 
(l)  if, at any time, this Agreement or any of the other Operative Documents
shall for any reason (other than the scheduled termination thereof in accordance
with its terms) expire, fail to be in full force and effect or be disaffirmed,
repudiated, cancelled, terminated or declared to be unenforceable, null and
void; or
 
(m) loss of any license, certificate or authorization from any Aircraft
Regulatory Authority which has resulted in or could reasonably be expected to
result in, a Material Adverse Effect.
 
then, in the case of any Event of Default (other than one of the character
described in subsections (e) or (f) of this Section 14.1) and at the option of
the Required Holders, exercised by written notice to the Issuer, the principal
of all Notes shall forthwith become due and payable, together with interest
accrued thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived, and the Issuer shall forthwith
upon any such acceleration pay to the holder or holders of all the Notes then
outstanding (i) the entire principal of and interest accrued on the Notes and
(ii) in addition, to the extent permitted by applicable law, an amount equal to
the Applicable Premium (determined as of the date of such acceleration), as
liquidated damages and not as a penalty; provided that, in the case of an Event
of Default of the character described in subsections (a) or (b) of this Section
14.1 and irrespective of whether all of the Notes have been declared due and
payable by the Required Holders at the time outstanding, any holder of Notes who
or which has not consented to any waiver with respect to such Event of Default
may, at the option of such holder, by written notice to the Issuer, declare all
Notes then held by such holder to be, and such Notes shall thereupon become,
forthwith due and payable, together with interest accrued thereon, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, and the Issuer shall forthwith upon any such
acceleration to pay to such holder (i) the entire principal of and interest
accrued on such Notes, and (ii) in addition, to the extent permitted by
applicable law, an amount equal to the Applicable Premium (determined as of the
date of such acceleration), as liquidated damages and not as a penalty;
provided, further, that, in the case of an Event of Default of the character
described in subsections (e) or (f) of this Section 14.1, the principal all
Notes shall forthwith become due and payable, together with interest accrued
thereon (including any interest accruing after the commencement of any action or
proceeding under the federal bankruptcy laws, as now or hereafter constituted,
or any other applicable domestic or foreign federal or state bankruptcy,
insolvency or other similar law, and any other interest that would have accrued
but for the commencement of such proceeding, whether or not any such interest is
allowed as an enforceable claim in such proceeding), without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, and the Issuer shall forthwith upon any such acceleration pay to the
holder or holders of all the Notes then outstanding (i) the entire principal of
and interest accrued on the Notes, and (ii) in addition, to the extent permitted
by applicable law, an amount equal to the Applicable Premium (determined as of
the date of such acceleration), as liquidated damages and not as a penalty.
 

--------------------------------------------------------------------------------


Notwithstanding the foregoing provisions, at any time after the occurrence of
any Event of Default and of notice thereof, if any, by any holder or holders of
Notes and before any judgment, decree or order for payment of the money due has
been obtained by or on behalf of any holder or holders of the Notes, the
Required Holders by written notice to the Issuer, may rescind and annul such
Event of Default and/or notice of such Event of Default and the consequences
thereof with respect to all of the Notes (including any Notes which were
accelerated pursuant to the first provision in the preceding paragraph by any
holder or holders on account of an Event of Default of the character described
in subsection (a) or (b) of this Section 14.1) if:
 
(i)  the Issuer has paid a sum sufficient to pay
 
(1)  all overdue interest on all Notes at the rate specified in the Notes;
 
(2)  the principal of (and premium, if any, on) any Notes which have become due
otherwise than by such Event of Default or notice thereof and interest thereon
at the rate specified in such Notes; and
 
(3)  interest on such overdue principal (and premium, if any) and, to the extent
that payment of such interest is lawful, interest upon overdue interest, all at
the rate for overdue amounts specified in the Notes; and
 
(ii)  all Defaults and Events of Default, other than the non-payment of the
principal of Notes which have become due solely by such acceleration, have been
cured or waived as provided in Section 17.
 
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
 
14.2.  Suits for Enforcement, etc.
 
In case any one or more of the Events of Default specified in Section 14.1 shall
have occurred, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 14.1, the holder of any Note
may proceed to protect and enforce its rights either by suit in equity or by
action at law, or both.
 
14.3.  No Election of Remedies.
 
No remedy conferred in this Agreement or in any of the other Operative Documents
upon the holder of any Note is intended to be exclusive of an other remedy, and
each and every such remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or thereunder or now or hereafter existing at law
or in equity or by statute or otherwise.
 

--------------------------------------------------------------------------------


14.4.  Remedies Not Waived.
 
No course of dealing between the Issuer and any of their respective
Subsidiaries, on the one hand, and any holder of any Note, on the other hand, no
delay by any such holder in exercising any rights hereunder or under any of the
other Operative Documents shall operate as a waiver of any rights of any such
holder.
 
14.5.  Application of Payments.
 
In case any one or more of the Events of Default specified in Section 14.1 shall
have occurred, all amounts to be applied to the prepayment or payment of any
Notes, shall be applied, after the payment of all related costs and expenses
incurred by the holders of the Notes (including, without limitation,
compensation to any and all trustees, liquidators, receivers or similar
officials and reasonable fees, expenses and disbursements of counsel) in such
order of priority as is determined by the Required Holders of the Notes.
 

15.  
REGISTRATION, TRANSFER AND EXCHANGE OF SECURITIES.

 
The Securities issued hereunder shall be issued in registered form. The Issuer
shall keep at its principal executive office (which is now located at the
address set forth at the beginning of this Agreement), registers in which the
Issuer shall provide for the recordation or registration, as applicable, and
transfer of each Security issued hereunder. The name and address of each holder
of the Securities shall be recorded in such records. The Issuer shall give to
any institutional holder of any Security promptly (but in any event within 10
days) following request therefor, a complete and correct list of the names and
addresses of all recorded holders of the Securities and the amount and kind of
Securities held by each. Whenever any Security or Securities shall be
surrendered for transfer, the Issuer, at its expense will execute and deliver in
exchange therefor a new Security or Securities (in such denominations and
registered or recorded, as applicable, in such name or names as may be requested
by the holder of the surrendered Security or Securities), in the same aggregate
unpaid principal amount (in the case of the Notes) or the number of shares of
Common Stock (in the case of the Warrants), as applicable, as that of the
Security or Securities so surrendered. The Issuer may treat the Person in whose
name any Security is registered or recorded as the owner of such Security for
all purposes. Notes shall not be transferred in denominations of less than
$5,000,000, provided that if necessary to enable the registration of transfer by
a holder of its entire holding of Notes, one Note may be in a denomination of
less than $5,000,000. The Warrants may be transferred in accordance with the
terms thereof. In connection with the foregoing, the Issuer shall take such
other actions reasonably requested by a holder of a Security in order to effect
such any applicable transfer, registration or exchange. Notwithstanding anything
herein to the contrary, if the original Purchasers shall transfer Notes to any
Person or Persons (other than an affiliate of such original Purchaser) such that
after such transfer the original Purchasers own less that 51% of the aggregate
principal amount of the Notes then outstanding, such transfer shall require the
Issuer’s written consent which consent not to be unreasonably withheld.
 

16.  
REPLACEMENT OF SECURITIES.

 
Upon receipt by the Issuer of reasonably satisfactory evidence of the loss,
theft, destruction or mutilation of any Security and (in the case of loss, theft
or destruction) of reasonably satisfactory indemnity, and (in the case of
mutilation) upon surrender of such Security, the Issuer, at its expense, will
execute and deliver in lieu of such Security a new Security of like tenor and,
in the case of any new Note, dated so as not to result in any loss of interest.
A Purchaser’s unsecured agreement to indemnify and/or affidavit and that of any
other institutional holder shall constitute satisfactory indemnity and/or
satisfactory evidence of loss, theft or destruction for the purpose of this
Section 16.
 

--------------------------------------------------------------------------------



17.  
AMENDMENT AND WAIVER.

 
(a)  Any term of this Agreement and, unless explicitly provided otherwise
therein, of any of the other Operative Documents may, with the consent of the
Issuer, be amended, or compliance therewith may be waived, in writing only, by
the Required Holders, provided that (i) without the consent of the holders of
all of the Notes at the time outstanding, no such amendment or waiver shall (A)
change the amount of the principal of or any rate of interest on or premium
payable with respect to any of the Notes or change the payment terms of any of
the Notes, or, except as provided in the Subordination Agreement, subordinate
the obligation of the Issuer to pay any amount due on the Notes to any other
obligation, or (B) change the percentage of holders of Notes required to approve
any such amendment, effectuate any such waiver or accelerate payment of the
Notes; and (ii) no such amendment or waiver shall extend to or affect any
obligation not expressly amended or waived or impair any right consequent
thereon. Executed or true and correct copies of any amendment, waiver or consent
effected pursuant to this Section 17 shall be delivered by the Issuer to each
holder of Notes forthwith (but in any event not later than five days) following
the effective date thereof.
 
(b)  The Issuer will not, directly or indirectly, request or negotiate for, or
offer or pay any remuneration or grant any security as an inducement for, any
proposed amendment or waiver of any of the provisions of this Agreement or any
of the other Operative Documents unless each holder of the Notes (irrespective
of the kind and amount of Notes then owned by it) shall be informed thereof by
the Issuer and, if such holder is entitled to the benefit of any such provision
proposed to be amended or waived, shall be afforded the opportunity of
considering the same, shall be supplied by the Issuer with sufficient
information to enable it to make an informed decision with respect thereto and
shall be offered and paid such remuneration and granted such security on the
same terms.
 
(c)  In determining whether the requisite holders of Notes have given any
authorization, consent or waiver under this Section 17, any Notes owned by the
Issuer or any of its Affiliates shall be disregarded and deemed not to be
outstanding.
 

18.  
METHOD OF PAYMENT OF SECURITIES.

 
Irrespective of any provision hereof or of the other Operative Documents to the
contrary, so long as any Purchaser (or its nominee) or any other institutional
holder shall hold any Security, the Issuer will make all payments thereon to
such Purchaser or such other institutional holder by the method and at the
address for such purpose specified in Schedule I attached hereto or by such
other method or at such other address as such Purchaser or such institutional
holder may designate in writing, without requiring any presentation or surrender
of such Security, except that if any Security shall be paid, prepaid and/or
repurchased in full, such Security shall be surrendered to the Issuer, promptly
following such payment, prepayment or repurchase and cancelled and, in the case
of a Note, if transferred all prior payments of principal and interest will be
noted thereon. All such payments shall be made by the Issuer, without any right
of setoff or counterclaim in respect thereof.
 

--------------------------------------------------------------------------------



19.  
EXPENSES; INDEMNITY.

 
Whether or not the transactions contemplated by this Agreement or any of the
other Operative Documents shall be consummated, the Issuer will pay or cause to
be paid (or reimbursed, as the case may be) and will defend, indemnify and hold
each Purchaser (and each other holder of any of the Securities) and each of such
Purchaser’s (and such other holder’s) directors, officers, employees, agents,
advisors and Affiliates (each, an “Indemnitee”) harmless in respect of all
costs, losses, expenses (including, without limitation, the reasonable fees,
costs, expenses and disbursements of counsel) and damages (collectively,
“Indemnified Costs”) incurred by or asserted against any Indemnitee in
connection with the negotiation, execution, delivery, performance and/or
enforcement of this Agreement or any of the other Operative Documents
(including, without limitation, so-called work-outs and/or restructurings and
all amendments, waivers and consents hereunder and thereunder, whether or not
effected) and/or the consummation of the transactions contemplated hereby and
thereby or which may otherwise be related in any way to this Agreement or any
other Operative Documents or such transactions or such Indemnitee’s relationship
to the Issuer or any of its Affiliates or any of their respective properties and
assets, including, without limitation, any and all Indemnified Costs related in
any way to the requirements of any Environmental Laws (as the same may be
amended, modified or supplemented from time to time) or to any environmental
investigation, assessment, site monitoring, containment, clean up, remediation,
removal, restoration, reporting and sampling, whether or not consented to, or
requested or approved by, Indemnitee, and whether or not such Indemnified Cost
is attributable to an event or condition originating from any properties or
assets of the Issuer or any of the Subsidiaries or any other properties
previously or hereafter owned, leased, occupied or operated by the Issuer or any
of its Subsidiaries. Notwithstanding the foregoing, the Issuer shall not have
any obligation to an Indemnitee under this Section 19 with respect to any
Indemnified Cost which is finally determined by a court of competent
jurisdiction to have arisen directly as a result of the gross negligence,
willful misconduct or bad faith of such Indemnitee.
 

20.  
TAXES.

 
The Issuer will pay all taxes and fees (including interest and penalties),
including, without limitation, all recording and filing fees, issuance and
documentary stamp and similar taxes, which may be payable in respect of the
execution and delivery of this Agreement and each of the other Operative
Documents.
 

21.  
COMMUNICATIONS.

 
All communications provided for herein and, unless explicitly provided otherwise
therein, in any of the other Operative Documents shall be in writing and sent
(a) by telecopy if the sender on the same day sends a confirming copy of such
communication by messenger or a recognized overnight delivery service (charges
prepaid), (b) or by email, if available, (c) by a recognized overnight delivery
service (charges prepaid), or (d) by messenger. Any such communication must be
sent (i) if to the Issuer at:
 
1440 Chapin Avenue
Suite 310
Burlingame, CA 94010
Attention: Toni Perazzo
Telecopy: (650) 696-3929


or at such other address (or telecopy number) as may be furnished in writing by
the Issuer to each holder of any Security and (ii) if to a Purchaser, at its
address for such purpose set forth in Schedule I attached hereto and if to any
other holder of any Security, at the address of such holder (with a copy to the
Persons so designated) as it appears on the applicable register maintained
pursuant to Section 15, or at such other address as may be furnished in writing
by a Purchaser or by any other holder to the Issuer. Communications under this
Section 21 shall be deemed given only when actually received.
 

22.  
SURVIVAL OF AGREEMENTS, REPRESENTATIONS AND WARRANTIES, ETC.

 
All agreements, representations and warranties contained herein and in the other
Operative Documents shall be deemed to have been relied upon by the Purchasers
and shall survive the execution and delivery of this Agreement and each of the
other Operative Documents, the issue, sale and delivery of the Securities and
payment therefor and any disposition of the Securities by any Purchaser, whether
or not any investigation at any time is made by such Purchaser or on its behalf.
All indemnification provisions, including, without limitation, those contained
in Sections 19 and 20 shall survive the date upon which none of the Securities
shall be outstanding and the termination of this Agreement and each of the other
Operative Documents.
 

--------------------------------------------------------------------------------



23.  
SUCCESSORS AND ASSIGNS; RIGHTS OF OTHER HOLDERS.

 
This Agreement and, unless explicitly provided otherwise therein, each of the
other Operative Documents shall bind and inure to the benefit of and be
enforceable by the Issuer and each Purchaser, successors to the Issuer and each
Purchaser’s successors and assigns, and, in addition, shall inure to the benefit
of and be enforceable by each holder from time to time of any Security who, upon
acceptance thereof, shall, without further action, be entitled to enforce the
applicable provisions and enjoy the applicable benefits hereof and thereof. The
Issuer may not assign any of their respective rights or obligations hereunder or
under and of the other Operative Documents without the written consent of all of
the holders of the Securities then outstanding.
 

24.  
PURCHASE FOR INVESTMENT.

 
Each Purchaser represents and warrants (i) that it has been furnished with all
information that it has requested for the purpose of evaluating such Purchaser’s
proposed acquisition of the Securities to be issued to such Purchaser pursuant
hereto and (ii) that such Purchaser will acquire such Securities for its own
account for investment and not for distribution in any manner that would violate
applicable securities laws, but without prejudice to such Purchaser’s rights to
dispose of such Securities or a portion thereof to a transferee or transferees,
in accordance with such laws if at some future time such Purchaser deems it
advisable to do so. The acquisition of such Securities by each Purchaser at the
Closing shall constitute such Purchaser’s confirmation of the foregoing
representations and warranties. Each Purchaser understands that such Securities
are being sold to such Purchaser in a transaction which is exempt from the
registration requirements of the Securities Act, and that, in making the
representations and warranties contained in Section 6.20, the Issuer are
relying, to the extent applicable, upon such Purchaser’s representations and
warranties contained herein.
 

25.  
GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

 
This Agreement and, unless explicitly provided otherwise therein, each of the
other Operative Documents, including the validity hereof and thereof and the
rights and obligations of the parties hereunder and thereunder, and all
amendments and supplements hereof and thereof and all waivers and consents
hereunder and thereunder, shall be construed in accordance with and governed by
the domestic substantive laws of the State of New York without giving effect to
any choice of law or conflicts of law provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction. The
Issuer, to the extent that it may lawfully do so, hereby consents to service of
process, and to be sued, in the State of New York and consents to the
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, for
the purpose of any suit, action or other proceeding arising out of any of its
obligations hereunder or thereunder or with respect to the transactions
contemplated hereby or thereby, and expressly waives any and all objections it
may have as to venue in any such courts. The Issuer further agrees that a
summons and complaint commencing an action or proceeding in any of such courts
shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it at its address referred to in Section 21
or as otherwise provided under the laws of the State of New York.
Notwithstanding the foregoing, the Issuer agrees that nothing contained in this
Section 25 shall preclude the institution of any such suit, action or other
proceeding in any jurisdiction other than the State of New York. THE ISSUER
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST IT IN RESPECT OF ITS OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER OPERATIVE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
 

--------------------------------------------------------------------------------



26.  
CONFIDENTIAL INFORMATION.

 
For the purposes of this Section 26, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Issuer or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature, provided that such
term does not include information that (a) was publicly known or otherwise known
to such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Issuer or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7 that are
otherwise publicly available. Each Purchaser will, and will cause any
representative appointed pursuant to Section 10 to, maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information on a need to know basis to (i) its directors,
officers, trustees, partners, employees, agents, attorneys, professional
consultants, portfolio management services, funding sources investors, pledges,
rating agencies and affiliates, (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 26, (iii)
any other holder of any Note, (iv) any institutional investor to which it sells
or offers to sell such Note or any part thereof or any participation therein,
subject to a reasonable confidentiality arrangement regarding any non-public
confidential information thereby disclosed, (vi) any federal or state regulatory
authority having jurisdiction over such Purchaser, or (vii) any other Person to
which such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. In the event that a holder of a Note or
Warrant receives non-public information regarding the Issuer pursuant to the
provisions of this Agreement, including, without limitation Sections 8 or 11
hereunder, such holder acknowledges that federal and applicable state securities
laws may require it to abstain from public sales or purchases in the Issuer’s
securities, including the Notes and Warrants, until such time as such
information is disclosed to the public by the Issuer. Each holder of a Note, by
its acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 26 as though it were a party to this
Agreement.
 

27.  
MISCELLANEOUS.

 
The headings in this Agreement and in each of the other Operative Documents are
for purposes of reference only and shall not limit or otherwise affect the
meaning hereof or thereof. This Agreement (together with the other Operative
Documents) embodies the entire agreement and understanding between each of the
Purchasers and the Issuer and supersedes all prior agreements and understandings
relating to the subject matter hereof. Each covenant contained herein and in
each of the other Operative Documents shall be construed (absent an express
provision to the contrary) as being independent of each other covenant contained
herein and therein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. If any provision in this Agreement or in any of the other
Operative Documents refers to any action taken or to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable,
whether such action is taken directly or indirectly by such Person. In case any
provision in this Agreement or any of the other Operative Documents shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
This Agreement and, unless explicitly provided otherwise therein, each of the
other Operative Documents, may be executed in any number of counterparts and by
the parties hereto or thereto, as the case may be, on separate counterparts but
all such counterparts shall together constitute but one and the same instrument.
 


 
[Remainder of page intentionally left blank. Next page is a signature page.]
 


--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterparts of this Agreement, whereupon it shall become a
binding agreement under seal between each Purchaser and the Issuer. Please then
return one of such counterparts to the Issuer.
 
Very truly yours,


AEROCENTURY CORP.




By:       
Name:
Title:






 


--------------------------------------------------------------------------------



The foregoing Agreement is hereby
agreed to as of the date thereof.


SATELLITE FUND II, L.P.


By: Satellite Advisors, L.L.C.
Its General Partner




By:_________________________________
Name: Simon Raykher
Title: General Counsel




SATELLITE FUND IV, L.P.


By: Satellite Advisors, L.L.C.
Its General Partner




By:_________________________________
Name: Simon Raykher
Title: General Counsel




THE APOGEE GROUP, LLC


By: Satellite Asset Management, L.P.
Its Manager




By:_________________________________
Name: Simon Raykher
Title: General Counsel




SATELLITE FUND V, LLC


By: Satellite Asset Management, L.P.
Its Manager




By:_________________________________
Name: Simon Raykher
Title: General Counsel




 

CTDOCS/1687364.5 
 


--------------------------------------------------------------------------------




SCHEDULE I
 
 
INFORMATION AS TO PURCHASERS
 


Purchaser Name
SATELLITE FUND II, L.P.
Name in which to register Securities
SATELLITE FUND II, L.P.
Commitment Percentage for Purchases
55.60105%
Note registration number; Initial Closing Date Note Face Amount; purchase price
R-1; $5,560,105; $5,226,498.70
Warrant registration number; number of warrants
WR-1; 95,341 Warrants
Payment on account of Note
 
Method
 
Account information
 
 
Federal Funds Wire Transfer
 
[omitted from filing]
Accompanying information
Name of Issuer:  AEROCENTURY CORP.
 
Description of Security: 16% Senior Subordinated Notes due    December 30, 2011
 
Description of Securities: Warrants to purchase Common Stock
 
If applicable, due date and application (as among principal, premium and
interest) of the payment being made.


--------------------------------------------------------------------------------





 
Purchaser Name
SATELLITE FUND II, L.P.
Address / Fax # for all notices
Satellite Fund II, L.P.
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Beau Lescott
Phone: 212-xxx-xxxx
Fax: 212-xxx-xxxx
Email: xxx
 
And
 
Satellite Fund II, L.P.
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Heather Campbell
Phone: 212-xxx-xxxx
Email: xxx
And
 
Satellite Fund II, L.P.
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Beth Weiner
Phone: 212-xxx-xxxx
Email: xxx
 
with a copy (which shall not constitute notice) to:
 
Bingham McCutchen LLP
One State Street
Hartford, CT 06103
Attention: F. Mark Fucci, Esq.
Fax: (860) 240-2800
Tax identification number
13-4065355


--------------------------------------------------------------------------------





Purchaser Name
SATELLITE FUND IV, L.P.
Name in which to register Securities
SATELLITE FUND IV, L.P.
Commitment Percentage for Purchases
9.49989%
Note registration number; Initial Closing Date Note Face Amount; purchase price
R-2; $949,989; $892,989.66
Warrant registration number; number of warrants
WR-2; 16,290 Warrants
Payment on account of Note
 
Method
 
Account information
 
 
Federal Funds Wire Transfer
 
[omitted from filing]
Accompanying information
Name of Issuer:  AEROCENTURY CORP.
 
Description of Security: 16% Senior Subordinated Notes due    December 30, 2011
 
Description of Securities: Warrants to purchase Common Stock
 
If applicable, due date and application (as among principal, premium and
interest) of the payment being made.


--------------------------------------------------------------------------------





Purchaser Name
SATELLITE FUND IV, L.P.
Address / Fax # for all notices
Satellite Fund II, L.P.
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Beau Lescott
Phone: xxx-xxx-xxxx
Fax: xxx-xxx-xxxx
Email: xxxxxxxxxx
 
And
 
Satellite Fund II, L.P.
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Heather Campbell
Phone: 212-xxx-xxxx
Email: xxxxxxxxxxxxxxx
And
 
Satellite Fund II, L.P.
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Beth Weiner
Phone: 212-xxx-xxxx
Email: xxxxxxxxxxxxxxxxxx
 
with a copy (which shall not constitute notice) to:
 
Bingham McCutchen LLP
One State Street
Hartford, CT 06103
Attention: F. Mark Fucci, Esq.
Fax: (xxx)-xxx-xxxx
Tax identification number
13-4120118


--------------------------------------------------------------------------------





Purchaser Name
THE APOGEE GROUP, LLC
Name in which to register Securities
THE APOGEE GROUP, LLC
Commitment Percentage for Purchases
24.38515%
Note registration number; Initial Closing Date Note Face Amount; purchase price
R-3; $2,438,515; $2,292,204.10
Warrant registration number; number of warrants
WR-3; 41,814 Warrants
Payment on account of Note
 
Method
 
Account information
 
 
Federal Funds Wire Transfer
 
[Omitted from Filing]
Accompanying information
Name of Issuer:  AEROCENTURY CORP.
 
Description of Security: 16% Senior Subordinated Notes due    December 30, 2011
 
Description of Securities: Warrants to purchase Common Stock
 
If applicable, due date and application (as among principal, premium and
interest) of the payment being made.


--------------------------------------------------------------------------------





Purchaser Name
THE APOGEE GROUP, LLC
Address / Fax # for all notices
The Apogee Group, LLC
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Beau Lescott
Phone: 212-xxx-xxxx
Fax: 212-xxx-xxxx
Email: xxxxxxxxxxxxxxxxxx
 
And
 
The Apogee Group, LLC
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Heather Campbell
Phone: 212-xxx-xxxx
Email: xxxxxxxxxxxxxxxxxxxxxxxx
 
And
 
The Apogee Group, LLC
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Beth Weiner
Phone: 212-xxx-xxxx
Email: xxxxxxxxxxxxxxxxxxxxxxxx
 
with a copy (which shall not constitute notice) to:
 
Bingham McCutchen LLP
One State Street
Hartford, CT 06103
Attention: F. Mark Fucci, Esq.
Fax: (860) 240-2800
Tax identification number
02-0794448


--------------------------------------------------------------------------------





Purchaser Name
SATELLITE FUND V, LLC
Name in which to register Securities
SATELLITE FUND V, LLC
Commitment Percentage for Purchases
10.51391%
Note registration number; Initial Closing Date Note Face Amount; purchase price
R-4; $1,051,391; $988,307.54
Warrant registration number; number of warrants
WR-4; 18,028 Warrants
Payment on account of Note
 
Method
 
Account information
 
 
Federal Funds Wire Transfer
 
[omitted from filing]
Accompanying information
Name of Issuer:  AEROCENTURY CORP.
 
Description of Security: 16% Senior Subordinated Notes due    December 30, 2011
 
Description of Securities: Warrants to purchase Common Stock
 
If applicable, due date and application (as among principal, premium and
interest) of the payment being made.


--------------------------------------------------------------------------------





Purchaser Name
SATELLITE FUND V, LLC
Address / Fax # for all notices
Satellite Fund V, LLC
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Beau Lescott
Phone: 212-xxx-xxxx
Fax: 212-xxx-xxxxx
Email: xxxxxxxxxxxxxxxxxxxxxxxx
 
And
 
Satellite Fund V, LLC
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Heather Campbell
Phone: 212-xxx-xxxx
mail: xxxxxxxxxxxxxxxxxxxxxxxxxxxx
 
And
 
Satellite Fund V, LLC
c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, New York 10022
Attention: Beth Weiner
Phone: 212-XXX-XXXX
Email: XXXXXXXXXXXXXXXXXXX
 
with a copy (which shall not constitute notice) to:
 
Bingham McCutchen LLP
One State Street
Hartford, CT 06103
Attention: F. Mark Fucci, Esq.
Fax: (860) 240-2800
Tax identification number
02-0794445



 

[DISCLOSURE SCHEDULES OMITTED FROM FILING]

 

SCHEDULE 13.5
 
Maximum Debt to Value Ratios and Maximum Balances
 


 
 
 
Quarter End
Maximum Outstanding Balance
Maximum Debt
to Value Ratio
3/30/2007
28,000,000
80.00%
4/30/2007
28,000,000
80.00%
5/30/2007
28,000,000
80.00%
6/30/2007
28,000,000
80.00%
7/30/2007
28,000,000
80.00%
8/30/2007
28,000,000
80.00%
9/30/2007
28,000,000
80.00%
10/30/2007
28,000,000
80.00%
11/30/2007
28,000,000
80.00%
12/30/2007
28,000,000
80.00%
1/30/2008
28,000,000
80.00%
2/29/2008
28,000,000
80.00%
3/30/2008
28,000,000
80.00%
4/30/2008
28,000,000
80.00%
5/30/2008
28,000,000
80.00%
6/30/2008
28,000,000
80.00%
7/30/2008
28,000,000
80.00%
8/30/2008
28,000,000
80.00%
9/30/2008
28,000,000
80.00%
10/30/2008
28,000,000
80.00%
11/30/2008
28,000,000
80.00%
12/30/2008
28,000,000
80.00%
1/30/2009
28,000,000
80.00%
2/28/2009
28,000,000
80.00%
3/30/2009
28,000,000
80.00%
4/30/2009
27,555,000
79.59%
5/30/2009
26,433,000
79.65%
6/30/2009
25,480,000
79.22%
7/30/2009
24,422,000
78.95%
8/30/2009
23,396,000
78.60%
9/30/2009
22,334,000
78.29%
10/30/2009
20,985,000
78.13%
11/30/2009
20,006,000
77.58%
12/30/2009
18,924,000
77.31%
1/30/2010
17,974,000
76.90%
2/28/2010
17,005,000
76.58%
3/30/2010
16,017,000
76.26%
4/30/2010
14,944,000
75.98%
5/30/2010
13,887,000
75.64%
6/30/2010
12,829,000
75.31%
7/30/2010
11,786,000
74.97%
8/30/2010
10,742,000
74.64%
9/30/2010
9,713,000
74.30%
10/30/2010
7,649,000
74.62%
11/30/2010
4,818,000
74.80%
12/30/2010
4,687,000
72.75%
1/30/2011
4,687,000
72.26%
2/28/2011
4,123,000
72.37%
3/30/2011
3,087,000
72.35%
4/30/2011
3,087,000
69.88%
5/30/2011
3,087,000
69.77%
6/30/2011
3,037,000
70.70%
7/30/2011
1,896,000
71.11%
8/30/2011
1,896,000
69.89%
9/30/2011
1,791,000
67.74%
10/30/2011
1,254,000
59.71%
11/30/2011
1,254,000
66.77%
12/30/2011
0
66.97%



 


 


 

EXHIBIT 2(a)
 
[FORM OF WARRANT]
 


 


 

EXHIBIT 2(b)
 
 
[FORM OF NOTE]
 
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF APRIL 17,
2007 AMONG SATELLITE FUND II, L.P., SATELLITE FUND IV, L.P., SATELLITE FUND V,
LLC AND THE APOGEE GROUP, LLC AND NATIONAL CITY BANK (TOGETHER WITH ITS
SUCCESSORS AND ASSIGNS, THE “SENIOR AGENT”), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY AEROCENTURY CORP. (THE “COMPANY”) PURSUANT TO THAT CERTAIN
SECOND AMENDED AND RESTATED CREDIT AGREEMENT (THE “CREDIT AGREEMENT”) DATED AS
OF APRIL 17, 2007 AMONG THE COMPANY, THE SENIOR AGENT AND THE LENDERS FROM TIME
TO TIME PARTY THERETO, AND THE OTHER FINANCING DOCUMENTS (AS DEFINED IN THE
CREDIT AGREEMENT) AS SUCH CREDIT AGREEMENT AND OTHER FINANCING DOCUMENTS MAY BE
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE
SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.
 
AEROCENTURY CORP.


 
16% Senior Subordinated Note due December 30, 2011
 
No. R-[Date]
 
$____________
 
AEROCENTURY CORP. (together with its respective successors, the “Issuer”), a
Delaware corporation, for value received, hereby promises to pay to
________________, or registered assigns, the principal amount of ___________
DOLLARS ($________) on December 30, 2011, with interest (computed on the basis
of the actual number of days elapsed over a 360-day year) on the unpaid balance
of such principal amount at the rate of 16% per annum, from the date hereof,
payable monthly on the last day of each month, commencing on May 31, 2007 (each
such date, an “Interest Payment Date”) until the principal hereof shall have
become due and payable (whether at maturity or at a date fixed for prepayment or
by declaration or otherwise), and with interest on any overdue principal
(including any overdue prepayment of principal) and (to the extent permitted by
applicable law) premium, if any, and (to the extent permitted by applicable law)
on any overdue installment of interest, at the rate of 18.00% per annum (the
“Default Rate’) until paid, payable monthly as aforesaid or, at the option of
the holder hereof, on demand and, upon acceleration of this Note, together with
the Applicable Premium of Make-Whole Amount specified in the Securities Purchase
Agreement hereinafter referred to, as liquidated damages and not as a penalty;
provided that in no event shall the amount payable as interest on this Note
exceed the highest lawful rate permissible under any law applicable hereto.
Payment of principal, premium, if any, and interest hereon shall be made in
lawful money of the United States of America by the method and at the address
for such purpose specified in the Securities Purchase Agreement hereinafter
referred to, and such payments shall be overdue for purposes hereof if not made
on the originally scheduled date of payment therefor, without giving effect to
any applicable grace period. In case an Event of Default (as defined in the
Securities Purchase Agreement) shall occur and be continuing, the unpaid balance
of the principal of this Note shall bear interest at the Default Rate and may be
declared and become due and payable in the manner and with the effect provided
in the Securities Purchase Agreement.
 
This Note is one of the Issuer’s 16% Senior Subordinated Notes due December 30,
2011, limited to $28,000,000 aggregate principal amount, issued pursuant to that
certain Securities Purchase Agreement dated April 17, 2007 (as amended from time
to time, the “Securities Purchase Agreement”), and the holder thereof is
entitled to the benefits of the Securities Purchase Agreement and the other
Operative Documents referred to in the Securities Purchase Agreement and may
enforce the agreements contained therein and exercise the remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
terms thereof.
 
This Note is subject to prepayment only as specified in the Securities Purchase
Agreement.
 
This Note is in registered form and is transferable only by surrender hereof at
the principal executive office of the Issuer as provided in the Securities
Purchase Agreement. The Issuer may treat the person in whose name this Note is
registered on the Note register maintained at such office pursuant to the
Securities Purchase Agreement as the owner hereof for all purposes, and the
Issuer shall not be affected by any notice to the contrary.
 
The parties hereto, including the maker and all guarantors and endorsers of this
Note, hereby waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.
 
[The remainder of this page is intentionally left blank.]
 


--------------------------------------------------------------------------------



THIS NOTE AND THE SECURITIES PURCHASE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTS OF LAW PROVISION OR RULE
THAT WOULD CAUSE THE APPLICATION OF DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER
JURISDICTION.
 


 
AEROCENTURY CORP.




By:       
Name:
 
Title:
 


--------------------------------------------------------------------------------



FORM OF ASSIGNMENT
 
[To be signed only upon transfer of Note]
 
For value received, the undersigned hereby sells, assigns and transfers unto
_____________ the within Note, and appoints ________________ Attorney to
transfer such Note on the books of AEROCENTURY CORP. (together with its
successors), with full power of substitution in the premises.
 
Date:
 
___________________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Note)
 
Signed in presence of
 


 


 
__________________________________
 


 

EXHIBIT 4
 
INSTRUCTIONS FOR WIRE TRANSFER OF FUNDS AT CLOSING
 
[omitted from filing]
 
 


 


 

EXHIBIT 5.4
 
FORM OF SUBORDINATION AGREEMENT
 


 


 
See attached
 


 

EXHIBIT 5.5
 
FORM OF MANAGEMENT SUBORDINATION AGREEMENT
 


 


 
See attached
 

EXHIBIT 7(c)
 
COVENANT COMPLIANCE CERTIFICATE
 


 
The undersigned, the [chief financial officer or treasurer] Officer of
AeroCentury Corp. (“AeroCentury”), does hereby certify to each holder of Notes
(as defined in the Agreement referred to below), as required by that certain
Securities Purchase Agreement dated April 17, 2007, by and between AeroCentury
and the Purchasers (as defined therein) (the “Agreement”) (terms not otherwise
defined herein shall have the meanings given to such terms in the Agreement),
that as such officer he is authorized to execute this Officer’s Certificate
(this “Certificate”) on behalf of AeroCentury and does further certify that:
 
1. AeroCentury has complied and is in compliance with all covenants, agreements
and conditions in the Agreement on the date hereof.
 
2. Each representation and warranty contained in the Agreement is true and
correct on the date hereof.
 
3. No Change of Control or Default or Event of Default has occurred and is
continuing as of the date of this Certificate.
 
4. There has been no Material Adverse Change since [insert the date of the most
recent financial statements delivered to the Purchaser pursuant to the terms of
Section 7 of the Agreement], except as disclosed on the attached schedules.
 
5. The officer’s calculations of the financial covenants in Section 13 of the
Agreement set forth in Attachment 1 hereto are true and correct on the dates
specified.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate in his
capacity as an officer of AeroCentury on this _____ day of ______________,
______.
 


 
AEROCENTURY CORP.
 


 
By:________________________________
Name:
Title: